Exhibit 10.1

ONE GALLERIA TOWER

OFFICE LEASE AGREEMENT

PRESCIENT APPLIED INTELLIGENCE, INC.

SUITE # 1015

This Office Lease Agreement (this “Lease”) is made this 26th day of May, 2006,
between TRIZEC PARTNERS REAL ESTATE, L.P., a Delaware limited partnership
(hereinafter called “Landlord”), and PRESCIENT APPLIED INTELLIGENCE, INC., a
Delaware corporation (hereinafter called “Tenant”). This Lease consists of this
paragraph, the Basic Lease Provisions, the Supplemental Lease Provisions and
each exhibit, rider, schedule and addendum attached to the Basic Lease
Provisions and Supplemental Lease Provisions. Each capitalized term used, but
not defined, in the Supplemental Lease Provisions shall have the meaning
assigned to such term in the Basic Lease Provisions.

BASIC LEASE PROVISIONS

1. Building, Complex and Property:

a. Name: The “Building” is the structure commonly known as One Galleria Tower
located at 13355 Noel Road, Dallas, Texas 75240 on the land more particularly
described in Exhibit A attached to the Supplemental Lease Provisions (the
“Land”).

b. “Agreed Rentable Area of the Building” shall mean 468,750 square feet.

c. The Building, the Land, the parking garage located adjacent to the Building
designated by Landlord for use by tenants and visitors of the Building (the
“Garage”), the structural walkway that connects the Building to the Garage, and
all additional improvements and appurtenances to the Building, the Garage and
the Land (that serve the Building or the tenants of the Building) are referred
to collectively in this Lease as the “Property”.

d. The “Complex” (of which the Property is a part) shall mean the integrated
mixed-use development as it may be modified from time to time commonly referred
to as the “Galleria” located on the land bounded by Dallas Parkway, Alpha Road,
Noel Road and LBJ Freeway access road.

2. Premises:

a. The “Premises” are generally identified as Suite 1015 on the tenth
(10th) Floor of the Building, a copy of the floor plate of which is attached to
the Supplemental Lease Provisions as Exhibit B.

b. “Agreed Rentable Area of the Premises” shall mean 3,523 square feet.

3. “Basic Rent” (See Article 2, Supplemental Lease Provisions) shall mean the
following amounts which amounts do not include Electrical Expenses for the
Premises:

 

Lease Months

  

Rate per

Square Foot

of Agreed

Rentable Area

  

Basic Annual

Rent

  

Basic Monthly

Rent

1-3

   $ 0.00    $ 0.00    $ 0.00

4-39

   $ 23.00    $ 81,029.00    $ 6,752.42

40

   $ 0.00    $ 0.00    $ 0.00

41-64

   $ 24.00    $ 84,552.00    $ 7,046.00

“Monthly Anniversary of the Commencement Date” shall mean the numeric day of any
calendar month that is the same numeric day as the Commencement Date. The first
“Lease Month” shall commence on the Commencement Date and end on the first
Monthly Anniversary of the Commencement Date. Each other Lease Month shall

 

1

PRESCIENT APPLIED INTELLIGENCE, INC.

Office Lease - One Galleria Tower



--------------------------------------------------------------------------------

commence on a Monthly Anniversary of the Commencement Date and end on and
include the day preceding the next occurring Monthly Anniversary of the
Commencement Date. Each “Lease Year” shall be twelve (12) Lease Months. The
Basic Annual Rent and Basic Monthly Rent shall be increased at such time as the
Premises are expanded in accordance with the terms of this Lease or by the
mutual written agreement of Landlord and Tenant.

4. “Tenant’s Pro Rata Share Percentage”: 0.7516% (the Agreed Rentable Area of
the Premises divided by the Agreed Rentable Area of the Building, expressed in a
percentage).

5. “Tenant’s Operating Expense Stop”: Tenant’s Operating Expense Stop shall be
equal to actual Operating Expenses for the calendar year 2006, grossed up in
accordance with subsection 2.202 of the Supplemental Lease Provisions.

6. “Tenant’s Pro Rata Share of Electrical Expenses”: Tenant’s Pro Rata Share of
Electrical Expenses shall be equal to the Electrical Expenses (as defined in the
Supplemental Lease Provisions) for the applicable period of time, multiplied by
Tenant’s Pro Rata Share Percentage.

7. “Tenant’s Real Estate Taxes Stop”: Tenant’s Real Estate Taxes Stop shall be
equal to actual Real Estate Taxes for the calendar year 2006.

8. “Term”: The Term of this Lease shall be equal to five (5) Lease Years and
four (4) Lease Months.

9. “Commencement Date” shall mean the date that is the earlier of: (a) the day
that Tenant first conducts business in any part of the Premises; or (b) the
later of: (i) June 1, 2006, or (ii) the day that Landlord tenders the Premises
to Tenant with the Work substantially complete or that date that Landlord would
have tendered possession of the Premises but for delay caused by Tenant.

10. “Expiration Date” shall mean: September 30, 2011.

11. “Security Deposit” shall mean: $40,717.50.

12. “Tenant’s Broker” shall mean: Newmark Knight Frank (such broker is
represented by Mike Myers and Wilson Stafford).

13. “Permitted Use” shall mean: General Office Purposes only.

14. All payments shall be sent to Landlord at One Galleria Tower, P.O. Box
840668, Dallas, Texas 75284-0668, or such other place and/or person or entity as
Landlord may designate from time to time. All payments shall be in the form of
check until otherwise designated in writing by Landlord, provided that payment
by check shall not be deemed made if the check is not duly honored with good
funds.

15. Parking: See Exhibit F attached to the Supplemental Lease Provisions.

16. Addresses for notices due under this Lease (see Article 14, Supplemental
Lease Provisions):

 

LANDLORD:    TENANT: Trizec Partners Real Estate, L.P.    Prescient Applied
Intelligence, Inc. One Galleria Tower    13355 Noel Road, Suite 1015 13355 Noel
Road, Suite 350    Dallas, Texas 75240 Dallas, Texas 75240    Attn: Chief
Financial Officer Attn: Property Manager    With a copy to:   

TrizecPartners Real Estate, L.P.

   c/o Trizec Properties, Inc.    1200 Smith Street, Suite 1200   

Houston, TX 77002

Attention: Regional Vice President

  

 

2

PRESCIENT APPLIED INTELLIGENCE, INC.

Office Lease - One Galleria Tower



--------------------------------------------------------------------------------

ONE GALLERIA TOWER OFFICE· LEASE AGREEMENT

PRESCIENT APPLIED INTELLIGENCE, INC.· SUITE 1015

TABLE OF CONTENTS

 

Description

        Page

ARTICLE 1 – TERM AND POSSESSION

   1

SECTION 1.1 LEASE OF PREMISES, COMMENCEMENT AND EXPIRATION.

   1 1.101    Lease of Premises.    1 1.102    Agreed Rentable Area.    1 1.103
   Initial Term and Commencement.    1

SECTION 1.2 INSPECTION AND DELIVERY OF PREMISES, CONSTRUCTION OF LEASE SPACE
IMPROVEMENTS AND POSSESSION.

   1 1.201    Delivery.    1 1.202    Completion.    1 1.203    Acceptance of
Premises Memorandum.    1

SECTION 1.3 REDELIVERY OF THE PREMISES.

   1 1.301    Obligation to Deliver.    1 1.302    Failure to Deliver.    2

SECTION 1.4 HOLDING OVER.

   2

ARTICLE 2 – RENT

   3

SECTION 2.1 BASIC RENT.

   3

SECTION 2.2 ADDITIONAL RENT.

   3 2.201    Definitions.    3 2.202    Gross-Up.    4 2.203    Payment
Obligation.    4 2.204    Billing Disputes.    5 2.205    Revisions in Estimated
Additional Rent.    6

SECTION 2.3 RENT DEFINED AND NO OFFSETS.

   6

SECTION 2.4 LATE CHARGES.

   6

ARTICLE 3 – SECURITY DEPOSIT/LETTER OF CREDIT

   6

ARTICLE 4 – OCCUPANCY AND USE

   6

SECTION 4.1 USE OF PREMISES.

   6 4.101    General.    6 4.102    Hazardous and Toxic Materials.    7

SECTION 4.2 PERMITS.

   8

SECTION 4.3 COMPLIANCE WITH LAWS.

   8 4.301    Tenant’s Compliance Obligation.    8 4.302    Landlord’s
Compliance Obligation.    8

SECTION 4.4 RULES AND REGULATIONS.

   8

SECTION 4.5 ACCESS.

   9

SECTION 4.6 QUIET POSSESSION.

   9

ARTICLE 5 – UTILITIES AND SERVICES

   9

SECTION 5.1 SERVICES TO BE PROVIDED.

   9 5.101    Elevator Service.    9 5.102    Heat and Air Conditioning.    9
5.103    Electricity.    10 5.104    Water.    11 5.105    Janitorial Services.
   11 5.106    Common Areas.    11 5.107    Bulbs and Ballasts.    11

SECTION 5.2 ADDITIONAL SERVICES.

   11

SECTION 5.3 TENANT’S OBLIGATION.

   11

 

i

PRESCIENT APPLIED INTELLIGENCE, INC.

Office Lease - One Galleria Tower



--------------------------------------------------------------------------------

ONE GALLERIA TOWER OFFICE· LEASE AGREEMENT

PRESCIENT APPLIED INTELLIGENCE, INC.· SUITE 1015

TABLE OF CONTENTS

 

Description

        Page

SECTION 5.4 SERVICE INTERRUPTION.

   11 5.401    Service Interruption/Waiver of Landlord Liability.    11 5.402   
Limited Right to Abatement of Rent.    12

SECTION 5.5 MODIFICATIONS.

   12

ARTICLE 6 – MAINTENANCE, REPAIRS, ALTERATIONS AND IMPROVEMENTS

   12

SECTION 6.1 LANDLORD’S OBLIGATION TO MAINTAIN AND REPAIR.

   12

SECTION 6.2 TENANT’S OBLIGATION TO MAINTAIN AND REPAIR.

   12 6.201    Tenant’s Obligation.    12 6.202    Rights of Landlord.    12

SECTION 6.3 IMPROVEMENTS AND ALTERATIONS.

   13 6.301    Landlord’s Construction Obligation.    13 6.302    Alteration of
Building.    13 6.303    Alterations, Additions, Improvements and Installations
by Tenant.    13 6.304    Approvals.    14

ARTICLE 7 – INSURANCE, FIRE AND CASUALTY

   14

SECTION 7.1 TOTAL OR PARTIAL DESTRUCTION OF THE BUILDING OR THE PREMISES.

   14

SECTION 7.2 TENANT’S INSURANCE.

   15 7.201    Types of Coverage.    15 7.202    Other Requirements of
Insurance.    15 7.203    Proof of Insurance.    15

SECTION 7.3 LANDLORD’S INSURANCE.

   16 7.301    Types of Coverage.    16 7.302    Self Insurance.    16

SECTION 7.4 WAIVER OF SUBROGATION.

   16

SECTION 7.5 INDEMNITY.

   17 7.501    Tenant’s Indemnity.    17 7.502    Landlord’s Indemnity.    17

ARTICLE 8 – CONDEMNATION

   18

SECTION 8.1 CONDEMNATION RESULTING IN CONTINUED USE NOT FEASIBLE.

   18

SECTION 8.2 TOTAL CONDEMNATION OF PREMISES.

   18

SECTION 8.3 CONDEMNATION WITHOUT TERMINATION.

   18

SECTION 8.4 CONDEMNATION PROCEEDS.

   18

ARTICLE 9 – LIENS

   18

ARTICLE 10 – TAXES ON TENANT’S PROPERTY

   19

ARTICLE 11 – SUBLETTING AND ASSIGNING

   19

SECTION 11.1 SUBLEASE AND ASSIGNMENT.

   19

SECTION 11.2 LANDLORD’S RIGHTS.

   19 11.201    Landlord’s Termination and Consent Rights.    19 11.202   
Effect of Termination.    20

SECTION 11.3 LANDLORD’S RIGHTS RELATING TO ASSIGNEE OR SUBTENANT.

   20

SECTION 11.4 ASSIGNMENT AND BANKRUPTCY.

   20 11.401    Assignments after Bankruptcy.    20 11.402    Bankruptcy of
Assignee.    21

ARTICLE 12 – TRANSFERS BY LANDLORD, SUBORDINATION AND TENANT’S

   21

ESTOPPEL CERTIFICATE

   21

 

ii

PRESCIENT APPLIED INTELLIGENCE, INC.

Office Lease - One Galleria Tower



--------------------------------------------------------------------------------

ONE GALLERIA TOWER OFFICE· LEASE AGREEMENT

PRESCIENT APPLIED INTELLIGENCE, INC.· SUITE 1015

TABLE OF CONTENTS

 

Description

        Page

SECTION 12.1 SALE OF THE PROPERTY.

   21

SECTION 12.2 SUBORDINATION, ATTORNMENT AND NOTICE.

   21

SECTION 12.3 TENANT’S ESTOPPEL CERTIFICATE.

   21

ARTICLE 13 – DEFAULT

   22

SECTION 13.1 DEFAULTS BY TENANT.

   22

13.101

   Failure to Pay Rent.    22

13.102

   Failure to Perform.    22

13.103

   Continual Failure to Perform.    22

13.104

   Bankruptcy, Insolvency, Etc.    22

13.105

   Loss of Right to do Business.    22

13.106

   Dissolution or Liquidation.    22

SECTION 13.2 REMEDIES OF LANDLORD.

   23

13.201

   Termination of the Lease.    23

13.202

   Repossession and Re-Entry.    23

13.203

   Cure of Default.    24

13.204

   Continuing Obligations.    24

13.205

   Cumulative Remedies; Landlord’s Duty of Mitigation.    24

SECTION 13.3 DEFAULTS BY LANDLORD.

   24

SECTION 13.4 LANDLORD’S LIABILITY.

   24

13.401

   Tenant’s Rights in Respect of Landlord Default.    24

13.402

   Certain Limitations on Landlord’s Liability.    25

SECTION 13.5 WAIVER OF TEXAS DECEPTIVE TRADE PRACTICES ACT.

   25

ARTICLE 14 – NOTICES

   25

ARTICLE 15 – MISCELLANEOUS PROVISIONS

   26

SECTION 15.1 BUILDING NAME AND ADDRESS.

   26

SECTION 15.2 SIGNAGE.

   26

SECTION 15.3 NO WAIVER.

   26

SECTION 15.4 APPLICABLE LAW.

   26

SECTION 15.5 COMMON AREAS.

   26

SECTION 15.6 SUCCESSORS AND ASSIGNS.

   27

SECTION 15.7 BROKERS.

   27

SECTION 15.8 SEVERABILITY.

   27

SECTION 15.9 EXAMINATION OF LEASE.

   27

SECTION 15.10 INTEREST ON TENANT’S OBLIGATIONS.

   27

SECTION 15.11 TIME.

   27

SECTION 15.12 DEFINED TERMS AND MARGINAL HEADINGS.

   27

SECTION 15.13 AUTHORITY OF TENANT.

   28

SECTION 15.14 FORCE MAJEURE.

   28

SECTION 15.15 RECORDING.

   28

SECTION 15.16 NO REPRESENTATIONS.

   28

SECTION 15.17 PARKING.

   28

SECTION 15.18 ATTORNEYS’ FEES.

   28

SECTION 15.19 NO LIGHT, AIR OR VIEW EASEMENT.

   28

SECTION 15.20 RELOCATION.

   29

SECTION 15.21 SURVIVAL OF INDEMNITIES.

   29

SECTION 15.22 ENTIRE AGREEMENT.

   29

 

iii

PRESCIENT APPLIED INTELLIGENCE, INC.

Office Lease - One Galleria Tower



--------------------------------------------------------------------------------

EXHIBITS AND RIDERS TO

SUPPLEMENTAL LEASE PROVISIONS

 

Exhibit A   Land Legal Description Exhibit B   Floor Plan Exhibit C   Rentable
Area Calculations Exhibit D   Work Letter Exhibit E   Acceptance of Premises
Memorandum Exhibit F   Parking Agreement Exhibit G   Rules and Regulations
Exhibit H   Termination Option



--------------------------------------------------------------------------------

SUPPLEMENTAL LEASE PROVISIONS

ARTICLE 1 – TERM AND POSSESSION

SECTION 1.1 LEASE OF PREMISES, COMMENCEMENT AND EXPIRATION .

1.101 Lease of Premises.

In consideration of the mutual covenants herein and subject to all the terms and
conditions of this Lease, Landlord hereby leases, demises and lets to Tenant and
Tenant hereby leases and takes from Landlord, the Premises (herein so called) as
described as defined in Item 2 of the Basic Lease Provisions.

1.102 Agreed Rentable Area.

The agreed rentable area of the Premises is hereby stipulated to be the “Agreed
Rentable Area of the Premises” set forth in Item 2b of the Basic Lease
Provisions, irrespective of whether the same should be more or less as a result
of minor variations resulting from construction of Tenant’s Improvements (as
defined in the Work Letter (herein so called) attached hereto as Exhibit D. The
agreed rentable area of the Building is hereby stipulated to be the “Agreed
Rentable Area of the Building” set forth in Item 1b of the Basic Lease
Provisions, irrespective of whether the same should be more or less as a result
of minor variations resulting from actual construction or repair of the
Building. In the event that additional rentable area is added to the Premises,
the measurement thereof will be performed in accordance with Exhibit C attached
hereto.

1.103 Initial Term and Commencement.

The initial term of this Lease shall be the period of time specified in Item 8
of the Basic Lease Provisions. The initial term shall commence on the
Commencement Date (herein so called) set forth in Item 9 of the Basic Lease
Provisions and, unless sooner terminated pursuant to the terms of this Lease,
the initial term of this Lease shall expire, without notice to Tenant, on the
Expiration Date (herein so called) set forth in Item 10 of the Basic Lease
Provisions. Tenant may, enter into the Premises prior to the Commencement Date
and upon such entry, all terms and conditions of the Lease shall apply,
excluding however, the obligation to pay Rent.

SECTION 1.2 INSPECTION AND DELIVERY OF PREMISES, CONSTRUCTION OF LEASE SPACE
IMPROVEMENTS AND POSSESSION.

1.201 Delivery.

Tenant hereby accepts delivery of the Premises. Tenant acknowledges that Tenant
has inspected the Premises and subject to Landlord’s completion of its
obligations under the Work Letter, Tenant hereby accepts the Premises (including
the suitability of the Premises for the Permitted Use) for all purposes, except
for those items, if any, specified on a punch list to be delivered by Tenant
pursuant to the Work Letter and any latent defects in improvements which shall
be repaired by Landlord if such defects have a material adverse effect on
Tenant’s ability to conduct business in or gain access to the Premises and which
Tenant gives Landlord written notice of within one (1) year after the
Commencement Date. Tenant hereby acknowledges and agrees that Landlord shall not
be required to make any modifications or alterations to the Common Areas
(hereinafter defined), provided that the foregoing shall not relieve Landlord
from any of its express repair obligations under this Lease.

1.202 Completion.

Intentionally deleted.

1.203 Acceptance of Premises Memorandum.

Upon the date that Tenant’s Improvements are sufficiently completed in
accordance with the Construction Documents, if any, so that Tenant can
reasonably use the Premises for the Permitted Use (“Substantial Completion”),
Landlord and Tenant shall execute the Acceptance of Premises Memorandum (herein
so called) attached hereto as Exhibit E. Notwithstanding anything to the
contrary, the Commencement Date of this Lease shall be the date set forth in
Item 9 of the Basic Lease Provisions.

 

1

PRESCIENT APPLIED INTELLIGENCE, INC.

Office Lease - One Galleria Tower



--------------------------------------------------------------------------------

SECTION 1.3 REDELIVERY OF THE PREMISES.

1.301 Obligation to Deliver.

Upon the expiration or earlier termination of this Lease or upon the exercise by
Landlord of its right to re-enter the Premises without terminating this Lease as
set forth in Article 13, and subject to Tenant’s remaining obligations under
this Section, Tenant shall immediately deliver to Landlord the Premises free of
offensive odors and in a safe, clean, neat, sanitary and operational condition
(ordinary wear and tear and damage caused by condemnation excepted), together
with all keys and parking and access cards (it being understood that each
parking card not returned to Landlord shall be treated as a lost card and Tenant
shall pay Landlord an amount determined in accordance with Exhibit F attached to
these Supplemental Lease Provisions). Tenant shall, within seven (7) days after
the expiration or earlier termination of this Lease, remove from the Premises,
at the sole expense of Tenant, all equipment, appliances, machinery, trade
fixtures, furnishings and personalty installed or placed in the Premises by or
on behalf of Tenant. If requested by Landlord within sixty (60) days after the
expiration or earlier termination of this Lease, Tenant shall remove all
improvements made to the Premises by or on behalf of Tenant (other than the
Initial Improvements and Installations approved by Landlord without the
requirement that same be removed upon expiration or earlier termination of the
Lease) and restore the Premises to the condition existing prior to the
installation of such improvements (ordinary wear and tear and damage caused by
condemnation excepted). All removals and work described above shall be
accomplished in a good and workmanlike manner and shall be conducted in a
fashion so as not to damage the Premises or the Building or any portion thereof
or the plumbing, electrical lines or other utilities serving the Building.
Tenant shall, at its expense, promptly repair any damage caused by any such
removal or work. If Tenant fails to deliver the Premises in the condition
aforesaid by the end of the time permitted, then Landlord may restore the
Premises to such a condition at Tenant’s expense. All property required to be
removed pursuant to this Section not removed within the time period required
hereunder shall thereupon be conclusively presumed to have been abandoned by
Tenant and Landlord may, at its option, take over possession of such property
and either (a) declare the same to be the property of Landlord by written notice
to Tenant at the address provided herein or at such other address which Tenant
provides to Landlord in accordance with the provisions of Article 14 below or
(b) at the sole cost and expense of Tenant, remove and store and/or dispose of
the same or any part thereof in any manner that Landlord shall choose without
incurring liability to Tenant or any other person.

1.302 Failure to Deliver.

Notwithstanding any provision or inference to the contrary herein contained, in
the event that Tenant fails to deliver to Landlord (and surrender possession of)
all of the Premises upon the expiration or earlier termination of this Lease (or
the applicable portion of the Premises if this Lease expires or terminates as to
only a part of the Premises) on the date of expiration or earlier termination,
then Landlord may, without notice of any kind, immediately enter upon and take
absolute possession of the Premises or applicable portion thereof, expel or
remove Tenant and any other person or entity who may be occupying the Premises
or applicable portion thereof, change the locks to the Premises or applicable
portion thereof (in which event, Tenant shall have no right to any key for the
new locks), limit elevator access to the Premises or applicable portion thereof,
and take any other actions as are necessary for Landlord to take absolute
possession of the Premises or applicable portion thereof. Provided, however,
that nothing in this Section shall be construed to permit Landlord to interfere
with Tenant’s performance of any other obligation of this Lease, including
without limitation, Section 1.301 above. The foregoing rights are without
prejudice and in addition to, and shall in no way limit Landlord’s rights under,
Section 1.4 below.

SECTION 1.4 HOLDING OVER.

In the event Tenant or any party under Tenant claiming rights to this Lease,
retains possession of the Premises after the expiration or earlier termination
of this Lease, such possession shall constitute and be construed as a tenancy at
will only, subject, however, to all of the terms, provisions, covenants and
agreements on the part of Tenant hereunder; such parties shall be subject to
immediate eviction and removal and Tenant or any such party shall pay Landlord
as rent for the period of such holdover an amount equal to one and one-quarter
(1  1/4) times the Basic Annual Rent and Additional Rent (as hereinafter
defined) in effect immediately preceding expiration or termination, as
applicable, prorated on a daily basis. Tenant shall also pay any and all
damages, excepting only exemplary and punitive damages, sustained by Landlord as
a result of such holdover. The rent during such holdover period shall be payable
to Landlord from time to time on demand; provided, however, if no demand is made
during a particular month, holdover rent accruing during such month shall be
paid in accordance with the provisions of Article 2. Tenant will vacate the
Premises and deliver same to Landlord immediately upon Tenant’s receipt of
notice from Landlord to so vacate. No holding over by Tenant, whether with or
without consent of Landlord, shall operate to extend the term of this Lease; no
payments of money by Tenant to Landlord after the expiration or earlier
termination of this Lease shall reinstate, continue or extend the term of this
Lease; and no extension of this Lease after the expiration

 

2

PRESCIENT APPLIED INTELLIGENCE, INC.

Office Lease - One Galleria Tower



--------------------------------------------------------------------------------

or earlier termination thereof shall be valid unless and until the same shall be
reduced to writing and signed by both Landlord and Tenant. If Landlord elects to
cause Tenant to be ejected from the Premises through judicial process and
without in any way limiting Landlord’s rights under subsection 1.302 above,
Tenant agrees that Landlord will not be required to deliver Tenant more than one
(1) days’ advance notice to vacate prior to Landlord’s filing of a forcible
detainer suit. In addition, the prevailing party shall be entitled to the
payment of its reasonable legal fees in the event of a forcible detainer or
other legal action brought by Landlord.

ARTICLE 2 – RENT

SECTION 2.1 BASIC RENT.

Tenant shall pay as annual rent for the Premises the applicable Basic Annual
Rent shown in Item 3 of the Basic Lease Provisions. The Basic Annual Rent shall
be payable in monthly installments equal to the applicable Basic Monthly Rent
shown in Item 3 of the Basic Lease Provisions in advance, without demand, offset
or deduction, which monthly installments shall commence on the Commencement Date
and shall continue on the first (1st) day of each calendar month thereafter.

SECTION 2.2 ADDITIONAL RENT.

2.201 Definitions.

For purposes of this Lease, the following definitions shall apply:

(a) “Additional Rent”, for a particular calendar year, shall equal the sum of
(1) Tenant’s Pro Rata Share of Electrical Expenses (as hereinafter defined) for
such calendar year, plus (2) Tenant’s Pro Rata Share Percentage multiplied by
the amount by which Real Estate Taxes (as hereinafter defined) for such year
exceeds Tenant’s Real Estate Taxes Stop (as set forth in Item 6 of the Basic
Lease Provisions), plus (3) Tenant’s Pro Rata Share Percentage multiplied by the
amount by which Operating Expenses (as hereinafter defined) for such calendar
year exceed Tenant’s Operating Expense Stop (as set forth in Item 5 of the Basic
Lease Provisions), plus (4) Tenant’s Pro Rata Share Percentage multiplied by
Additional Pass Through Costs (as hereinafter defined). Tenant shall not be
entitled to any credit in Rent if Operating Expenses for any calendar year are
less than Tenant’s Operating Expense Stop or Real Estate Taxes for any calendar
year are less than Tenant’s Real Estate Taxes Stop.

(b) “Operating Expenses” shall mean all of the reasonable and customary costs
and expenses Landlord incurs, pays or becomes obligated to pay in connection
with operating, maintaining, insuring and managing the Property for a particular
calendar year or portion thereof as determined by Landlord in accordance with
generally accepted accounting principles, including, but not limited to, the
following: (1) insurance premiums (“Insurance Premiums”); (2) water, sewer, and
other utility charges other than electricity (“Utility Expenses”); (3) service,
testing and other charges incurred in the operation and maintenance of the
elevators and the plumbing, fire sprinkler, security, heating, ventilation and
air conditioning system; (4) cleaning and other janitorial services, inclusive
of window cleaning; (5) tools and supplies costs; (6) repair costs; (7) costs of
landscaping, including landscape maintenance and sprinkler maintenance costs and
rental and supply costs in connection therewith; (8) security and alarm
services; (9) license, permit and inspection fees; (10) management fees (all
such compensation, however, to be consistent with market rates of compensation
for comparable services in comparable buildings in the vicinity of the Complex);
(11) wages and related benefits payable to employees, including taxes and
insurance relating thereto (all such compensation, however, to be consistent
with market rates of compensation for comparable services in comparable
buildings in the vicinity of the Complex); (12) accounting services; (13) legal
services, unless incurred in connection with tenant defaults or lease
negotiations; (14) trash removal; (15) garage and parking maintenance, repair,
repaving and operating costs; and (16) the charges assessed against Landlord and
/or the Property pursuant to any contractual covenants or recorded declaration
of covenants or the covenants, conditions and restrictions of any other similar
instrument affecting the Property. Notwithstanding the foregoing, Operating
Expenses shall not include those Utility Expenses which constitute Electrical
Expenses (as hereinafter defined), Real Estate Taxes or Additional Pass Through
Costs. If there are any costs incurred because of a change of policy or practice
in operating the Property that causes on increase in Operating Expenses over
Tenant’s Operating Expenses Stop such costs shall be included as Operating
Expenses only if the change in policy or practice would have been made by a
reasonable prudent operator of comparable property in the Dallas, Texas
metropolitan area. Controllable Operating Expenses, defined below, for any
calendar year shall not be increased over the amount of Operating Expenses
(exclusive of

 

3

PRESCIENT APPLIED INTELLIGENCE, INC.

Office Lease - One Galleria Tower



--------------------------------------------------------------------------------

Non-Capped Expenses) during the immediately prior calendar year by more than
five percent (5%) per year on a cumulative basis, compounded annually. For
example, if Operating Expenses (exclusive of Non-Capped Expenses) during the
calendar year in which the term of this Lease commences are $100,000, the cap on
Operating Expenses (exclusive of Non-Capped Expenses) for the fourth full
calendar year would be $121,550.63 ($100,000 times 1.05 times 1.05 times 1.05
times 1.05). The term “Controllable Operating Expenses” shall mean all items of
Operating Expenses (adjusted as provided in Section 2.202) that are within the
reasonable control of Landlord, but shall specifically exclude all Utility
Expenses, Insurance Premiums, Electrical Expenses, Real Estate Taxes, Additional
Pass Through Costs and all costs incurred because of force majeure
(collectively, the “Non-Capped Expenses”). It is understood and agreed that
there shall be no cap on Non-Capped Expenses.

(c) “Electrical Expenses” shall mean all Utility Expenses incurred in the form
of charges for electrical current supplied to the Property (subject to the
possibility of a credit pursuant to Section 5.103(g) below).

(d) “Real Estate Taxes” shall mean (1) all real estate taxes and other taxes or
assessments which are levied with respect to the Property or any portion thereof
for each calendar year, (2) any tax, surcharge or assessment which shall be
levied as a supplement to or in lieu of real estate taxes, (3) the reasonable
costs and expenses of contesting the validity or amount of such real estate or
other taxes, and (4) any rental, excise, sales, transaction, privilege or other
tax or levy, however denominated, imposed upon or measured by the rental
reserved hereunder or on Landlord’s business of leasing the Premises, excepting
only Landlord’s net income taxes, franchise, gift, transfer, excise, capital
stock, estate, succession or inheritance taxes. Real Estate Taxes shall also
exclude any penalties or interest for late payment of Real Estate Taxes.

(e) “Additional Pass Through Costs” shall mean the following costs and expenses
incurred by Landlord from and after January 1 of the calendar year in which this
Lease is executed: (1) subject to the limitations of clause “(2)” following, the
cost of any improvement made to the Property by Landlord that is required under
any governmental law or regulation which was not promulgated, or which was
promulgated but was not applicable to the Building, at the time the Building was
constructed, amortized over a reasonable period using generally accepted
accounting and depreciation standards and principles, together with an amount
equal to interest at the rate of twelve percent (12%) per annum (the
“Amortization Rate”) on the unamortized balance thereof; (2) the cost of any
improvement made to the Common Areas of the Property that is required under
interpretations or regulations issued after the Commencement Date under, or
amendments made after the Commencement Date to, the provisions of Tex. Rev. Civ.
Stat. Ann. art. 9102 and the provisions of the Americans With Disabilities Act
of 1990, 42 U.S.C. §§12101-12213 (collectively, the “Disability Acts”),
amortized over a reasonable period using generally accepted accounting and
depreciation standards and principles, together with an amount equal to interest
at the Amortization Rate on the unamortized balance thereof; (3) the cost of any
labor-saving or energy-saving device or other equipment installed in the
Building (provided Landlord reasonably anticipates that the installation thereof
will reduce Operating Expenses), amortized over a reasonable period using
generally accepted accounting and depreciation standards and principles,
together with an amount equal to interest at the Amortization Rate on the
unamortized balance thereof; and (4) all other capital costs and expenses which
would generally be regarded as ownership, operating, maintenance and management
costs and expenses which would normally be amortized over a reasonable period
using generally accepted accounting and depreciation standards and principles.

2.202 Gross-Up.

Operating Expenses and Electrical Expenses shall be grossed up to include all
additional costs and expenses of owning, operating, maintaining and managing the
Building which Landlord determines that it would have incurred, paid or been
obligated to pay during such year if the Building had been one hundred percent
(100%) occupied.

2.203 Payment Obligation.

Commencing with the Commencement Date and continuing until the expiration of
this Lease, Tenant shall pay to Landlord the Additional Rent, in monthly
installments as hereinafter provided. At least thirty (30) days prior to the
Commencement Date and at least thirty (30) days prior to January 1 of each
calendar year thereafter during the term of this Lease (or as soon thereafter as
is reasonably possible), Landlord shall give Tenant written notice of Tenant’s
reasonably estimated Additional Rent for the applicable calendar year and the
amount of the monthly installment due for each month during such year. Tenant
shall pay to Landlord on the Commencement Date and on the first day of each
month thereafter the amount of the applicable monthly installment of Additional
Rent, provided, however, if the applicable installment covers a partial month,
then such installment shall be prorated on a daily basis. Within

 

4

PRESCIENT APPLIED INTELLIGENCE, INC.

Office Lease - One Galleria Tower



--------------------------------------------------------------------------------

ninety (90) days after the end of (a) each calendar year and (b) the Expiration
Date or as soon thereafter as is reasonably possible, Landlord shall prepare and
deliver to Tenant a statement showing Tenant’s actual Additional Rent for the
applicable calendar year, provided that with respect to the calendar year in
which the Expiration Date occurs, (x) that calendar year shall be deemed to have
commenced on January 1 of that year and ended on the Expiration Date (the “Final
Calendar Year”) and (y) Landlord shall have the right to estimate the actual
Operating Expenses allocable to the Final Calendar Year but which are not
determinable within such ninety day period. If Tenant’s total monthly payments
of Additional Rent for the applicable year are less than Tenant’s actual
Additional Rent, then Tenant shall pay to Landlord the amount of such
underpayment. If Tenant’s total monthly payments of Additional Rent for the
applicable year are more than Tenant’s actual Additional Rent, then Landlord
shall credit against the next Additional Rent payment or payments due from
Tenant the amount of such overpayment, provided, however, with respect to the
Final Calendar Year, Landlord shall pay to Tenant the amount of such excess
payments, less any amounts then owed to Landlord. Unless Tenant takes written
exception to any item within sixty (60) days after the furnishing of an annual
statement, such statement shall be considered as final and accepted by Tenant.
Any amount due Landlord as shown on any such statement shall be paid by Tenant
within sixty (60) days after it is furnished to Tenant.

Tenant shall have the right to perform, no more than once in any calendar year,
an annual audit on Landlord’s books and records which reflect Additional Rent to
verify Landlord’s calculation of actual Additional Rent for the prior calendar
year, provided that (i) such audit shall be commenced, if at all, within one
hundred twenty (120) days after the receipt of the annual statement of actual
Additional Rent from Landlord, (ii) such audit shall be performed during
Landlord’s normal business hours, at the place where Landlord maintains its
records (or such other place as Landlord shall deliver the appropriate records)
and only after Landlord has received thirty (30) days prior written notice,
(iii) such audit shall be conducted by a certified public accountant with a so
called “big five” accounting firm or another firm reasonably acceptable to
Landlord, which firm shall not provide audit services on a contingency fee
basis, (iv) the auditor’s report reflecting the results of such audit shall be
promptly delivered to Landlord, (v) such audit and/or inspection shall commence
within thirty (30) days after Landlord makes such books and records available to
Tenant’s auditor and thereafter proceed reasonably to conclusion, (vi) such
audit and/or inspection shall not unreasonably interfere with the conduct of
Landlord’s business, and (vii) both Tenant and the accounting firm conducting
the audit and/or inspection shall execute a confidentiality agreement for the
benefit of Landlord, in the form reasonably requested by Landlord, prior to the
commencement of the audit or inspection. This paragraph shall not be construed
to limit or abate Tenant’s obligation to pay the Additional Rent when due as set
forth in this Lease. If such audit conducted by Tenant discloses that Tenant has
overpaid Additional Rent, then, after review of such audit by Landlord or by
accountants selected by Landlord, any overpayment shall be refunded to Tenant
(provided that if Tenant is then in default in the payment of any Rent, such
overpayment shall be applied against any amount Tenant owes as a result of such
default) within thirty (30) days after the verification of the audit. Failure by
Tenant to contest or dispute the allocation of Additional Rent within one
hundred twenty (120) days of the date any statement for Additional Rent is
submitted to Tenant (a) shall be deemed a waiver of the applicable audit or
dispute right and any right to contest the Additional Rent for the applicable
calendar year; and (b) shall be deemed acceptance of the Additional Rent charges
as submitted to and reviewed by Tenant. The foregoing provisions shall survive
termination or expiration of the Lease. Tenant shall not be entitled to conduct
such an audit if Tenant is in default under this Lease. If Tenant’s audit shall
disclose that Tenant’s payments were greater than what Tenant was required to
pay pursuant to the terms of this Lease by more than five percent (5%), Landlord
shall pay to Tenant, within five (5) days after written demand from Tenant, the
reasonable costs of the inspection and audit. If Tenant’s audit shall disclose
that Tenant’s payments were not greater than what Tenant was required to pay
pursuant to the terms of this Lease by more than five percent (5%), Tenant shall
pay to Landlord, within five (5) days after written demand from Landlord, the
reasonable costs of Landlord with respect to the inspection and audit.

2.204 Billing Disputes.

If there exists any dispute as to (a) the amount of Additional Rent, (b) whether
a particular expense is properly included in Additional Rent or (c) Landlord’s
calculation of Additional Rent (each an “Additional Rent Dispute”), the events,
errors, acts or omissions giving rise to such Additional Rent Dispute shall not
constitute a breach or default by Landlord under this Lease and even if a
judgment resolving the Additional Rent Dispute is entered against Landlord, this
Lease shall remain in full force and effect and Landlord shall not be liable for
any consequential damages resulting from the event, error, act or omission
giving rise to such Additional Rent Dispute. Notwithstanding the existence of an
Additional Rent Dispute, Tenant shall pay timely the amount of Additional Rent
which is in dispute and will continue to make all subsequent payments of
Additional Rent as and when required under this Lease, provided that the payment
of such disputed amount and other amounts shall be without prejudice to Tenant’s
position.

 

5

PRESCIENT APPLIED INTELLIGENCE, INC.

Office Lease - One Galleria Tower



--------------------------------------------------------------------------------

2.205 Revisions in Estimated Additional Rent.

If Real Estate Taxes, Insurance Premiums, Utility Expenses or Additional Pass
Through Costs increase during a calendar year or if the number of square feet of
rentable area in the Premises increases, Landlord may revise the estimated
Additional Rent during such year by giving Tenant written notice to that effect
and thereafter Tenant shall pay to Landlord, in each of the remaining months of
such year, an additional amount equal to the amount of such increase in the
estimated Additional Rent divided by the number of months remaining in such
year.

SECTION 2.3 RENT DEFINED AND NO OFFSETS.

Basic Annual Rent, Additional Rent and all other sums (whether or not expressly
designated as rent) required to be paid to Landlord by Tenant under this Lease
(including, without limitation, any sums payable to Landlord under any addendum,
exhibit, rider or schedule attached hereto) shall constitute rent and are
sometimes collectively referred to as “Rent”. Each payment of Rent shall be paid
by Tenant when due, without prior demand therefor and without deduction or
setoff.

SECTION 2.4 LATE CHARGES.

If any installment of Basic Annual Rent or Additional Rent or any other payment
of Rent under this Lease shall not be paid when due, a one time per occurrence,
“Late Charge” of five cents ($.05) per dollar so overdue may be charged by
Landlord to defray Landlord’s administrative expense incident to the handling of
such overdue payments; provided, however, that for the first month during each
calendar year when a Late Charge would otherwise be assessed pursuant to the
immediately preceding clause, no Late Charge shall be assessed unless Tenant has
failed to pay its required installment of Basic Annual Rent, Additional Rent or
other payment under this Lease for more than five (5) days after Tenant’s
receipt of Landlord’s written notice to Tenant advising Tenant of such failure.
Each Late Charge shall be payable on demand.

ARTICLE 3 – SECURITY DEPOSIT

SECTION 3.1 DEPOSIT. Tenant will deposit the Security Deposit with Landlord on
execution of this Lease. Landlord is not required to either segregate the
Security Deposit from any other funds or pay any interest on the Security
Deposit. The Security Deposit secures Tenant’s performance of all Lease
obligations. Landlord may apply the Security Deposit against any cost Landlord
incurs or damage Landlord suffers because Tenant fails to perform any Lease
obligation, including payment of Rent. Upon Landlord’s demand, Tenant shall
immediately replenish any Security Deposit so applied. Notwithstanding anything
to the contrary, Tenant shall cause The viaLink Company to deposit the unapplied
balance of the security deposit of said company, which is currently being held
by Landlord pursuant to that certain office lease agreement by and between said
company and Landlord in Three Galleria which said company and Landlord have
agreed to terminate upon the Commencement Date of this Lease, with Landlord to
be held as security hereunder.

SECTION 3.2 REFUND. If Tenant fully and faithfully performs all of its Lease
obligations, then Landlord will refund the Security Deposit (or any balance
remaining) to Tenant within 60 days after the expiration or early termination of
the Term and Tenant’s vacation and surrender of the Premises to Landlord in the
condition required by §1.301. If Tenant has assigned this Lease, Landlord may
return the Security Deposit to either Tenant or the then current assignee.
Landlord’s transfer of the Security Deposit to any transferee of Landlord’s
interest in the Building relieves Landlord of its obligations under this
section, and Tenant will look solely to Landlord’s transferee for return of the
Security Deposit.

 

6

PRESCIENT APPLIED INTELLIGENCE, INC.

Office Lease - One Galleria Tower



--------------------------------------------------------------------------------

ARTICLE 4 – OCCUPANCY AND USE

SECTION 4.1 USE OF PREMISES.

4.101 General.

The Premises shall, subject to the remaining provisions of this Section, be used
solely for the Permitted Use (herein so called) specified in Item 13 of the
Basic Lease Provisions. Without in any way limiting the foregoing, Tenant will
not use, occupy or permit the use or occupancy of the Premises for any purpose
(and the Permitted Use shall not include any use) which is forbidden by or in
violation of any law, ordinance or governmental or municipal regulation, order,
or certificate of occupancy, or which may be dangerous to life, limb or
property; or permit the maintenance of any public or private nuisance; or do or
permit any other thing which may disturb the quiet enjoyment of any other tenant
of the Property; or keep any substance or carry on or permit any operation which
might emit offensive odors or conditions from the Premises; or commit or suffer
or permit any waste in or upon the Premises; or sell, purchase or give away, or
permit the sale, purchase or gift of food in any form by or to any of Tenant’s
agents or employees or other parties in the Premises except through vending
machines in employee lunch or rest areas within the Premises for use by Tenant’s
employees only (incidental occurrences in the normal course of business
excepted); or use any apparatus which might make undue noise or set up
vibrations in the Building; or permit anything to be done which would increase
the fire and extended coverage insurance rate on the Building or Building
contents and, if there is any increase in such rate by reason of acts of Tenant,
then Tenant shall pay such increase upon demand therefor by Landlord. Payment by
Tenant of any such rate increase shall not be a waiver of Tenant’s duty to
otherwise comply herewith. Tenant shall keep the Premises neat and clean at all
times.

4.102 Hazardous and Toxic Materials.

(a) For purposes of this Lease, hazardous or toxic materials shall mean asbestos
containing materials (“ACM”) and all other materials, substances, wastes and
chemicals classified as hazardous or toxic substances, materials, wastes or
chemicals under then-current applicable governmental laws, rules or regulations
or that are subject to any right-to-know laws or requirements (“Hazardous
Substances”).

(b) Neither Tenant nor any of its contractors nor any of their respective
employees, agents or contractors shall knowingly incorporate into, or use or
otherwise place or dispose of any hazardous or toxic materials, includig, but
not limited to Hazardous Substances, at or on the Premises or the Property
except for Tenant’s use and storage of cleaning and office supplies used in the
ordinary course of Tenant’s business and then only if (1) such materials are in
small quantities, properly labeled and contained, (2) such materials are handled
and disposed of in accordance with the highest accepted industry standards for
safety, storage, use and disposal, (3) notice of and a copy of the current
material safety data sheet is provided to Landlord for each such hazardous or
toxic material, and (4) such materials are used, transported, stored, handled
and disposed of in accordance with all applicable governmental laws, rules and
regulations. Landlord shall have the right to periodically inspect, take samples
for testing and otherwise investigate the Premises for the presence of hazardous
or toxic materials or Hazardous Substances. Landlord shall not knowingly dispose
of any hazardous or toxic materials on the Property and shall otherwise deal
with all hazardous or toxic materials at the Property in a manner that will not
materially and adversely affect Tenant’s access, use or occupancy of the
Premises. If Landlord or Tenant ever has knowledge of the presence of hazardous
or toxic materials on the Property that affect the Premises, the party having
knowledge shall notify the other party thereof in writing promptly after
obtaining such knowledge.

(c) If Tenant or its employees, agents or contractors shall ever violate the
provisions of paragraph (b) of this subsection 4.102 or otherwise contaminate
the Premises or the Property with hazardous or toxic materials, then Tenant
shall clean-up, remove and dispose of the material causing the violation, in
compliance with all applicable governmental standards, laws, rules and
regulations and then prevalent industry practice and standards and shall repair
any damage to the Premises or Building within such period of time as may be
reasonable under the circumstances after written notice by Landlord. Tenant
shall notify Landlord of its method, time and procedure for any clean-up or
removal and Landlord shall have the right to require reasonable changes in such
method, time or procedure or to require the same to be done after normal
business hours. Tenant’s obligations under this subsection 4.102(c) shall
survive the termination of this Lease. Tenant represents to Landlord that,
except as has been disclosed to Landlord, Tenant has never been cited for or
convicted of any hazardous or toxic materials violations under applicable laws,
rules or regulations.

(d) Landlord represents and warrants that to its actual knowledge, the Property
(including the Premises) does not contain Hazardous Substances for which
remediation is required under applicable law. Landlord shall be responsible, at
Landlord’s sole cost and expense, for remediation of any Hazardous Substances
located on, in, under or emanating from the Property for which remediation is
required under applicable law, and for any fines, penalties

 

7

PRESCIENT APPLIED INTELLIGENCE, INC.

Office Lease - One Galleria Tower



--------------------------------------------------------------------------------

or other sanctions which may be imposed or asserted by any governmental entity
having jurisdiction over the Property, including by reason of any failure to
conduct such remediation activities or the failure to conduct such remediation
activities in compliance with applicable law; provided, however, Landlord will
have no obligation under this Section for the release of Hazardous Substances
introduced to the Property by Tenant or Tenant’s officers, directors, agents,
employees, contractors, invitees, or guests.

SECTION 4.2 PERMITS.

Landlord, at Tenant’s cost an expense, shall obtain the certificate of
occupancy, if any, required for occupancy of the Premises following construction
of the Initial Improvements. Tenant shall pay for the cost of any such
certificate of occupancy, provided that Tenant shall be entitled to have such
cost funded from the Allowance, if any, provided for in the Work Letter. If any
governmental license or permit shall be required for the proper and lawful
conduct of Tenant’s business in the Premises or any part thereof, Tenant, at its
expense, shall procure and thereafter maintain such license or permit.
Additionally, if Tenant’s improvements (other than the Initial Improvements for
which a certificate of occupancy has already been obtained) or any subsequent
alteration or improvement made to the Premises by Tenant or Tenant’s use of the
Premises require any modification or amendment of any certificate of occupancy
for the Building or the issuance of any other permit of any nature whatsoever,
Tenant shall, at its expense, take all actions to procure any such modification
or amendment or additional permit.

SECTION 4.3 COMPLIANCE WITH LAWS.

4.301 Tenant’s Compliance Obligation.

(a) Tenant shall comply with all laws, statutes, ordinances, orders, permits and
regulations (collectively “Laws”) affecting (1) Tenant’s use and occupancy of
the Premises, (2) any improvements constructed within the Building by Tenant or
by a party other than Landlord on behalf of Tenant, and (3) any equipment
installed within the Building by Tenant or installed by a party other than
Landlord on behalf of Tenant, provided, however, Tenant’s compliance obligations
with respect to the Disability Acts shall be governed by paragraph “(b)”
following and the applicable provisions of the Work Letter.

(b) From and after the Commencement Date, Tenant shall be obligated to see that
the Premises comply with all existing requirements of and regulations issued
under the Disability Acts for each of the following: (1) alterations or
improvements to any portion of the Premises performed after the Commencement
Date; (2) obligations or complaints arising under or out of Title I of the
Americans With Disabilities Act or Tenant’s employer-employee obligations;
(3) obligations or complaints arising under or out of the conduct or operations
of Tenant’s business, including any obligations or requirements for barrier
removal to customers or invitees as a commercial facility or as a public
accommodation (as defined in the Disability Acts); and (4) any change in the
nature of Tenant’s business, or its employees, or financial net worth, or
Tenant’s business operations that triggers an obligation under the Disability
Acts.

(c) If any Law with which Tenant is required to comply pursuant to this Lease is
violated by Tenant or a person acting on Tenant’s behalf, Tenant shall take such
corrective action as is necessary to cause compliance.

4.302 Landlord’s Compliance Obligation.

(a) Except for Laws with which Tenant is required to comply under subsection
4.301, Landlord shall comply with all laws, statutes, ordinances, orders and
regulations (including, without limitation, environmental laws) (1) relating to
the Property and (2) non-compliance with which would adversely affect Tenant’s
use or occupancy of the Premises.

(b) From and after the Commencement Date, Landlord shall cause the Common Areas
to comply with the Disability Acts.

(c) If any Law with which Landlord is required to comply pursuant to this Lease
is violated by Landlord or a person acting on Landlords behalf, Landlord shall
take such corrective action as is necessary to cause compliance.

 

8

PRESCIENT APPLIED INTELLIGENCE, INC.

Office Lease - One Galleria Tower



--------------------------------------------------------------------------------

SECTION 4.4 RULES AND REGULATION.

Tenant will comply with such rules and regulations (the “Rules and Regulations”)
generally applying to tenants in the Building as may be reasonably adopted from
time to time upon not less than thirty (30) days notice by Landlord for the
management, safety, care and cleanliness of, and the preservation of good order
and protection of property in, the Premises and the Building and at the
Property, provided that any such changes apply to all tenant’s of the Building,
do not conflict with the material terms of this Lease, are uniformly enforced
among tenants, as such may be applicable, and do not otherwise materially and
adversely interfere with Tenant’s use, access or parking, unless such changes
are due to a change, modification or addition to any law, ordinance, rule,
regulation, ordinance or the like which is applicable to the Building, Property
or Complex or which otherwise become common practice in Dallas, Texas. All such
Rules and Regulations are hereby made a part hereof. The Rules and Regulations
in effect on the date hereof are attached hereto as Exhibit G attached hereto.
All changes and amendments to the Rules and Regulations sent by Landlord to
Tenant in writing and conforming to the foregoing standards shall be carried out
and observed by Tenant. Landlord hereby reserves all rights necessary to
implement and enforce the Rules and Regulations and each and every provision of
this Lease.

SECTION 4.5 ACCESS.

Without being deemed guilty of an eviction of Tenant and without abatement of
Rent, Landlord and its authorized agents shall have the right to enter the
Premises, upon reasonable notice, to inspect the Premises, to show the Premises
to prospective lenders, purchasers or tenants (except, with respect to
prospective tenant’s of the Premises, only during the last six (6) months of the
Term or if Tenant has exercised its termination option) and to fulfill
Landlord’s obligations or exercise its rights (including without limitation
Landlord’s Reserved Right (as hereinafter defined)) under this Lease. Tenant
hereby waives any claim for damages for any injury or inconvenience to or
interference with Tenant’s business, any loss of occupancy or quiet enjoyment of
the Premises and any other loss occasioned thereby, except if such loss is due
to the gross negligence of Landlord or its agents, representatives or
contractors. For each of the aforesaid purposes, Landlord shall at all times
have and retain a key with which to unlock the doors to and within the Premises,
excluding Tenant’s vaults and safes. Landlord shall have the right to use any
and all means which Landlord may deem proper to enter the Premises in an
emergency without liability therefor.

SECTION 4.6 QUIET POSSESSION.

Provided Tenant timely pays Rent and observes and performs all of the covenants,
conditions and provisions on Tenant’s part to be observed and performed
hereunder, Tenant shall have the quiet possession of the Premises for the entire
term hereof, subject to all of the provisions of this Lease and all deeds of
trust, mortgages, security agreements, laws and restrictive covenants which now
or hereafter affect the Property.

ARTICLE 5 – UTILITIES AND SERVICES

SECTION 5.1 SERVICES TO BE PROVIDED.

Landlord agrees to furnish or cause to be furnished to the Premises, the
utilities and services described in subsections 5.101 through 5.106 below,
subject to all other provisions of this Lease.

5.101 Elevator Service.

Except for legal holidays and emergencies, Landlord shall provide automatic
elevator facilities on generally accepted business days from 7:00 a.m. to 6:00
p.m. and on Saturdays from 8:00 a.m. to 1:00 p.m. and shall have at least one
(1) elevator available for use at all other times.

5.102 Heat and Air Conditioning.

Except for legal holidays, on generally accepted business days from 7:00 a.m. to
6:00 p.m. and on Saturdays from 8:00 a.m. to 1:00 p.m., Landlord shall ventilate
the Premises and furnish heat or air conditioning, at such temperatures and in
such amounts as is customary in buildings of comparable size, quality and in the
general vicinity of the Building, with such adjustments as Landlord reasonably
deems necessary for the comfortable occupancy of the Premises, subject to events
of force majeure and any governmental requirements, ordinances, rules,
regulations, guidelines or standards applicable thereto, which may include,
among other things, energy conservation. Upon request and provided Tenant is not
then in breach of its obligation to pay Rent as and when required hereunder,
Landlord shall make available, at Tenant’s expense, after hours heat or air
conditioning. The minimum charge and the

 

9

PRESCIENT APPLIED INTELLIGENCE, INC.

Office Lease - One Galleria Tower



--------------------------------------------------------------------------------

hourly rate for the use of after hours heat or air conditioning shall be equal
to 85% of the rate then being charged by Landlord as Landlord’s standard rate to
the tenants of the Building for providing such service, as reasonably determined
from time to time by Landlord and confirmed in writing to Tenant (e.g., with
Landlord’s standard rate as of the date of this Lease being $45.00 per floor per
hour).

5.103 Electricity.

(a) Landlord shall furnish to the Premises sufficient electrical capacity
transformed to a panel box located in the core of each floor of the Premises for
(1) typewriters, calculating machines and other machines of low electrical
consumption at standard voltage (120 volts, single-phase) to the extent that the
total demand load at 100% of said machines of low electrical consumption does
not exceed two (2) watts per square foot of Rentable Square Feet, and
(2) lighting and equipment at high voltage (277 volts, single-phase) to the
extent that the total demand load at 100% capacity of said lighting and
equipment does not exceed two (2) watts per square foot of Rentable Square Feet
(each such rated electrical design load to be hereinafter referred to as the
“Building Standard Rated Electrical Design Load”).

(b) Should Tenant’s non-linear electrical load (created by equipment such as
personal computers, television sets, laser printers, copiers or other electronic
devices connected to the power system) result in harmonic distortion conditions
which cause any adverse effects in the Building, including but not limited to,
deration of any transformer, distribution stepdown transformer failures,
overheating or melting of neutral conductors, or malfunctioning of various
electronic components, Tenant acknowledges that Tenant, at Tenant’s sole cost,
shall be obligated to eliminate such harmonic distortion conditions and to
repair any damage to the Building which results from such harmonic distortion
within thirty (30) days of Landlord’s request. If Tenant fails to eliminate such
harmonic distortion and repair such damage caused thereby within such thirty
(30) day period, Landlord, at its option, may make such corrections deemed
necessary by Landlord to eliminate such harmonic distortion and make such
repairs, and Tenant shall pay to Landlord on demand Landlord’s reasonable cost
thereof plus a charge equal to ten percent (10%) of such costs for
administrative cost recovery.

(c) Tenant shall cause Tenant’s electrical system serving any equipment
producing non-linear electrical loads to be designed to accommodate such
non-linear electrical loads, including but not limited to, over-sizing neutral
conductors, derating transformers and/or providing power line filters. The
Construction Documents (defined in Exhibit D), if any, shall include a
calculation of Tenant’s fully connected design load with and without demand
factors and shall indicate the number of watts of unmetered and sub-metered
loads.

(d) If Tenant’s electrical equipment and lighting require electrical circuits,
transformers or other additional equipment in excess of Tenant’s pro rata share
of the Buildings’ electrical or HVAC systems (which additional equipment shall
be hereinafter referred to as the “Additional Electrical Equipment”), Tenant may
(at Tenant’s cost, including the cost to design, install, maintain and replace
the Additional Electrical Equipment [including the meters]) install the same,
provided such installation is compatible with existing Building systems, will
not compromise Landlord’s ability to provide services to Tenant or other tenants
of the Building and will not be burdensome to the Building or to Landlord, in
Landlord’s reasonable opinion, and Tenant shall pay all operating costs relating
to that requirement (including, without limitation, the cost of electricity,
water or other services consumed through, or in connection with, the Additional
Electrical Equipment).

(e) The method of design and installation of any Additional Electrical Equipment
(including any related meter) required by Tenant shall be subject to the prior
written approval of Landlord, which will not be unreasonably withheld or
delayed, and shall be performed by Landlord or such contractor upon which
Landlord and Tenant mutually agree, at Tenant’s sole cost (including a charge
equal to ten percent (10%) of the actual cost of the Additional Equipment for
the review and installation of such Additional Electrical Equipment for
administrative cost recovery).

(f) Tenant shall pay to Landlord the cost of electricity consumed in excess of
the Building Standard Rated Electrical Design Load as determined by meter, or if
not metered, as otherwise reasonably estimated by Landlord, plus any actual
accounting expenses incurred by Landlord in connection with the metering
thereof. Landlord may cause the entire Leased premises to be separately metered
(at Tenant’s expense, including, without limitation, the cost of installing,
maintaining, repairing and replacing such meters to the extent necessary), in
which event Tenant shall pay the actual cost of electricity consumed by Tenant.

 

10

PRESCIENT APPLIED INTELLIGENCE, INC.

Office Lease - One Galleria Tower



--------------------------------------------------------------------------------

(g) Landlord agrees to use its good faith efforts to apply the provisions of
this Section 5.103 to other tenants in the Building and to credit any excess
payments from such other tenants in determining Electrical Expenses pursuant to
Section 2.201 above.

5.104 Water.

Landlord shall furnish water for drinking, cleaning and lavatory purposes only.

5.105 Janitorial Services.

Landlord shall provide janitorial services to the Premises, comparable to that
provided in other office buildings of similar size, quality and in the general
vicinity of the Building, provided the Premises are used exclusively as offices
and further provided Tenant complies with subsection 6.201 below. Landlord
reserves the right to change its janitorial specifications from time to time;
provided, however, Landlord agrees that no change will effect any substantial
reduction in the quality or frequency of service.

5.106 Common Areas.

Landlord shall perform routine maintenance in the Common Areas and General
Common Areas (as defined in Exhibit C).

5.107 Bulbs and Ballasts.

Landlord shall provide Building standard bulbs and ballasts for the 2’ x 4’
fluorescent fixtures as necessary in the Premises. Landlord shall also provide
non-building standard bulbs and ballasts provided Tenant shall pay the cost
thereof, together with an administrative fee equal to ten percent (10%) of such
cost. All amounts due under this subsection for such non-building standard bulbs
shall be paid to Landlord within thirty (30) days after receipt of an invoice
therefor.

SECTION 5.2 ADDITIONAL SERVICES.

Landlord may impose a reasonable charge for any utilities and services,
including without limitation, air conditioning, electrical current and water,
provided by Landlord by reason of any use of the services at any time other than
the hours set forth in subsection 5.102 above or beyond the levels or quantities
that Landlord agrees herein to furnish or because of special electrical, cooling
or ventilating needs created by Tenant’s hybrid telephone equipment, computers
or other equipment. In no event will Landlord be required to provide any
additional services if Tenant is in breach of its obligation to pay any Rent
hereunder as and when due and payable.

SECTION 5.3 TENANT’S OBLIGATION.

Tenant agrees to cooperate fully at all times with Landlord and to abide by all
regulations and requirements which Landlord reasonably prescribes for the use of
the above utilities and services.

SECTION 5.4 SERVICE INTERRUPTION.

5.401 Service Interruption/Waiver of Landlord Liability.

Landlord agrees that in the event of a failure of any service required under
Section 5.1 above, Landlord will use its reasonable efforts to restore the
failed service. HOWEVER, NOTWITHSTANDING ANYTHING TO THE CONTRARY ELSEWHERE IN
THIS LEASE (WITH THE EXCEPTION OF SECTION 5.402 IMMEDIATELY BELOW, WHICH DOES
SUPERSEDE THIS SECTION 5.401 TO THE EXTENT OF THE SPECIFIC APPLICABILITY OF THAT
SECTION), LANDLORD SHALL NOT BE LIABLE FOR AND TENANT SHALL NOT BE ENTITLED TO
ANY ABATEMENT OR REDUCTION OF RENT BY REASON OF LANDLORD’S FAILURE TO MAINTAIN
TEMPERATURE OR ELECTRICAL CONSTANCY LEVELS OR TO FURNISH ANY OF THE FOREGOING
SERVICES WHEN SUCH FAILURE IS CAUSED BY ACCIDENT, BREAKAGE, REPAIRS, STRIKES,
LOCKOUTS OR OTHER LABOR DISTURBANCE OR LABOR DISPUTE OF ANY CHARACTER,
GOVERNMENTAL REGULATION, MORATORIUM OR OTHER GOVERNMENTAL ACTION, INABILITY TO
OBTAIN ELECTRICITY, WATER OR FUEL, OR BY ANY CAUSE BEYOND LANDLORD’S REASONABLE
CONTROL (COLLECTIVELY, “UNCONTROLLABLE EVENTS”), NOR SHALL ANY SUCH
UNCONTROLLABLE EVENT OR RESULTS OR EFFECTS THEREOF BE CONSTRUED AS AN EVICTION
(CONSTRUCTIVE OR ACTUAL) OF TENANT OR AS A BREACH OF ANY IMPLIED WARRANTY OF
SUITABILITY OR HABITABILITY,

 

11

PRESCIENT APPLIED INTELLIGENCE, INC.

Office Lease - One Galleria Tower



--------------------------------------------------------------------------------

OR RELIEVE TENANT FROM THE OBLIGATION TO PERFORM ANY COVENANT OR AGREEMENT
HEREIN AND IN NO EVENT SHALL LANDLORD BE LIABLE FOR DAMAGE TO PERSONS OR
PROPERTY (INCLUDING, WITHOUT LIMITATION, BUSINESS INTERRUPTION) OR BE IN DEFAULT
HEREUNDER, AS A RESULT OF ANY SUCH UNCONTROLLABLE EVENT OR RESULTS OR EFFECTS
THEREOF.

5.402 Limited Right to Abatement of Rent.

If any portion of the Premises becomes unfit for occupancy because Landlord
fails to deliver any service as required under Section 5.1 above for any period
(other than a reconstruction period constructed pursuant to Section 7.1 or
Article 8 below) exceeding seven (7) consecutive days after written notice by
Tenant to Landlord describing such failure with reasonable specificity, and
provided such failure is not caused by Tenant, Tenant’s Contractors or any of
their respective agents or employees, then Tenant shall be entitled to a fair
partial abatement of Basic Rent and Additional Rent for any such portion of the
Premises from the expiration of such seven (7) day period until such portion is
again fit for occupancy.

SECTION 5.5 MODIFICATIONS.

Notwithstanding anything herein to the contrary, Landlord reserves the right
from time to time to make reasonable modifications to the above standards for
utilities and services.

ARTICLE 6 MAINTENANCE, REPAIRS, ALTERATIONS AND IMPROVEMENTS

SECTION 6.1 LANDLORD’S OBLIGATION TO MAINTAIN AND REPAIR.

Landlord shall (subject to Section 7.1, Section 7.4, Article 8 below and
Landlord’s rights under Section 2.2 above and except for ordinary wear and tear)
maintain the exterior walls and roof and load bearing elements of the Building.
Except for (i) load bearing elements of the Building located within the Premises
and (ii) Landlord’s other obligations as may be expressly specified in this
Lease, Landlord shall not be required to maintain or repair any portion of the
Premises.

SECTION 6.2 TENANT’S OBLIGATION TO MAINTAIN AND REPAIR.

6.201 Tenant’s Obligation.

Subject to Sections 6.1, 7.1 and 7.4 and Article 8 of this Lease, Tenant shall,
at Tenant’s sole cost and expense, (a) maintain and keep the interior of the
Premises (including, but not limited to, all fixtures, walls, ceilings, floors,
doors, windows (except replacement of exterior plate glass), appliances and
equipment which are a part of the Premises) in good repair and condition,
(b) repair or replace any damage or injury done to the Building or any other
part of the Property caused by Tenant, Tenant’s agents, employees, licensees,
invitees or visitors or resulting from a breach of its obligations under this
Section 6.2 and (c) indemnify and hold Landlord harmless from, and reimburse
Landlord for and with respect to, any and all costs, expenses (including
reasonable attorneys’ fees), claims and causes of action arising from or
incurred by and/or asserted in connection with such maintenance, repairs,
replacements, damage or injury. All maintenance, repairs and replacements
performed by or on behalf of Tenant shall be performed in a good and workmanlike
manner and in accordance with the standards applicable to alterations or
improvements performed by Tenant. Tenant shall continue to pay Rent, without
abatement, during any period that maintenance, repairs or replacements are
performed or required to be performed by Tenant under this Section 6.2.

6.202 Rights of Landlord.

Landlord shall have the same rights with respect to maintenance, repairs and/or
replacements performed by Tenant as Landlord has with respect to Installations
performed by Tenant under subsection 6.303 below. In the event Tenant fails, in
the reasonable judgment of Landlord, to maintain the Premises in good order,
condition and repair, or otherwise satisfy its maintenance, repair and
replacement obligations under subsection 6.201 above, Landlord shall have, after
expiration of applicable notice and cure periods as provided in this Lease,
except in the case of an emergency, the right to perform such maintenance,
repairs and replacements at Tenant’s expense. Tenant shall pay to Landlord on
demand any such cost or expense incurred by Landlord, together with interest
thereon at the rate specified in Section 15.10 below from the date of demand
until paid and an administrative fee equal to fifteen percent (15%) of the costs
incurred by Landlord.

 

12

PRESCIENT APPLIED INTELLIGENCE, INC.

Office Lease - One Galleria Tower



--------------------------------------------------------------------------------

SECTION 6.3 IMPROVEMENTS AND ALTERATIONS.

6.301 Landlord’s Construction Obligation.

Landlord’s sole construction obligation under this Lease is as set forth in the
Work Letter.

6.302 Alteration of Building.

LANDLORD HEREBY RESERVES THE RIGHT AND AT ALL TIMES SHALL HAVE THE RIGHT TO
REPAIR, CHANGE, REDECORATE, ALTER, IMPROVE, MODIFY, RENOVATE, ENCLOSE OR MAKE
ADDITIONS TO ANY PART OF THE PROPERTY (INCLUDING, WITHOUT LIMITATION, STRUCTURAL
ELEMENTS AND LOAD BEARING ELEMENTS WITHIN THE PREMISES) AND TO ENCLOSE AND/OR
CHANGE THE ARRANGEMENT AND/OR LOCATION OF DRIVEWAYS OR PARKING AREAS OR
LANDSCAPING OR OTHER COMMON AREAS OF THE PROPERTY, ALL WITHOUT BEING HELD GUILTY
OF AN ACTUAL OR CONSTRUCTIVE EVICTION OF TENANT OR BREACH OF THE IMPLIED
WARRANTY OF SUITABILITY AND WITHOUT AN ABATEMENT OF RENT (THE “RESERVED RIGHT”).
WITHOUT IN ANY WAY LIMITING THE GENERALITY OF THE FOREGOING, LANDLORD’S RESERVED
RIGHT SHALL INCLUDE, BUT NOT BE LIMITED TO THE RIGHT TO DO ANY OF THE FOLLOWING:
(a) erect and construct scaffolding, pipe, conduit and other structures on and
within and outside of the Premises where reasonably required by the nature of
the changes, alterations, improvements, modifications, renovations and/or
additions being performed, (b) perform within and outside of the Premises all
work and other activities associated with such changes, alterations,
improvements, modifications, renovations and/or additions being performed,
(c) repair, change, renovate, remodel, alter, improve, modify or make additions
to the arrangement, appearance, location and/or size of entrances or
passageways, doors and doorways, corridors, elevators, elevator lobbies, stairs,
toilets or other Common Areas or Service Areas, (d) temporarily close any Common
Area and/or temporarily suspend Building services and facilities in connection
with any repairs, changes, alterations, modifications, renovations or additions
to any part of the Building, (e) repair, change, alter or improve plumbing,
pipes and conduits located in the Building, including without limitation, those
located within the Premises, the Common Areas, the Service Corridors or the
Service Areas (hereinafter defined) of the Building, and (f) repair, change,
modify, alter, improve, renovate or make additions to the Building central
heating, ventilation, air conditioning, electrical, mechanical or plumbing
systems. When exercising the Reserved Right, Landlord will interfere with
Tenant’s quiet enjoyment, use and occupancy of the Premises as little as is
reasonably practicable.

6.303 Alterations, Additions, Improvements and Installations by Tenant.

Tenant shall not, without the prior written consent of Landlord (which consent
will not be unreasonably withheld, delayed or conditioned, as long as the
request from Tenant is in writing and describes with reasonable specificity the
work proposed to be undertaken by Tenant), make any changes, modifications,
alterations, additions or improvements (other than Tenant’s Initial Improvements
under the Work Letter) to, or install any equipment or machinery (other than
office equipment and unattached personal property) on the Premises (all such
changes, modifications, alterations, additions, improvements (other than
Tenant’s Improvements under the Work Letter) and installations approved by
Landlord are herein collectively referred to as “Installations”) if any such
Installations would (a) affect any structural or load bearing portions of the
Building, (b) result in a material increase of electrical usage above the normal
type and amount of electrical current to be provided by Landlord, (c) result in
an increase in Tenant’s usage of heating or air conditioning, (d) impact
mechanical, electrical or plumbing systems in the Premises or the Building,
(e) affect areas of the Premises which can be viewed from Common Areas,
(f) require greater or more difficult cleaning work (e.g., kitchens,
reproduction rooms and interior glass partitions), (g) adversely affect
Landlord’s ability to deliver Building services to other tenants of the
Building, (h) violate any provision in Article 4 above, or (i) cost more than
$5,000.00. As to Installations not covered by the preceding sentence, Tenant may
perform same without Landlord’s prior written consent; however, Tenant must
provide Landlord at least five (5) days advance written notice, describing the
Installation with reasonable specificity, before any such Installation is
commenced. All Installations shall be at Tenant’s sole cost and expense. Without
in any way limiting Landlord’s consent rights, for those Installations where
Landlord’s consent is required pursuant to the previous sentences of this
paragraph, Landlord shall not be required to give its consent until (x) Landlord
approves the contractor or person making such Installations and approves such
contractor’s insurance coverage to be provided in connection with the work,
(y) Landlord approves final and complete plans and specifications for the work,
and (z) the appropriate governmental agency, if any, has approved the plans and
specifications for such work. All work performed by Tenant or its contractor
relating to the Installations shall conform to applicable governmental laws,
rules and regulations, including,

 

13

PRESCIENT APPLIED INTELLIGENCE, INC.

Office Lease - One Galleria Tower



--------------------------------------------------------------------------------

without limitation, the Disability Acts. Upon completion of the Installations,
Tenant shall deliver to Landlord “as built” plans. If Landlord performs such
Installations, Tenant shall pay Landlord, as additional Rent, the cost thereof
plus five percent (5%) as reimbursement for Landlord’s overhead. Each payment
shall be made to Landlord within ten (10) days after receipt of an invoice from
Landlord. All Installations that constitute improvements constructed within the
Premises shall be surrendered with the Premises at the expiration or earlier
termination of this Lease, unless Landlord requests that same be removed
pursuant to Section 1.3 above; provided, however, that as long as no default by
Tenant exists at the conclusion or earlier termination of the Lease Term, then
Tenant’s movable appurtenances (i.e., appurtenances which can be removed without
causing substantial damage to the Premises), may be removed by Tenant upon
vacating the Premises at the conclusion or earlier termination of the Lease
Term, provided that any damage caused to the Premises by such removal is
repaired and the Premises is restored to its original condition, reasonable wear
and tear excepted; provided further, that Tenant may not remove any doors (other
than the specially fabricated doors on either side of Tenant’s lobby), flooring,
wood floor bases, ceiling molding, sidelights, skylights, window walls, other
installed glass, kitchen counters, kitchen cabinets or kitchen equipment (other
than appliances purchased by Tenant and paid for by Tenant outside of Tenant’s
Allowance). Tenant shall indemnify and hold Landlord harmless from, and
reimburse Landlord for and with respect to, any and all costs, expenses
(including reasonable attorneys’ fees), demands, claims, causes of action and
liens arising from or in connection with any Installations performed by or on
behalf of Tenant. All Installations performed by or on behalf of Tenant will be
performed diligently and in a professional workmanlike manner and in compliance
with all applicable laws, ordinances, regulations and rules of any public
authority having jurisdiction over the Building and/or Tenant’s and Landlord’s
insurance carriers. Landlord will have the right, but not the obligation, to
inspect periodically the work on the Premises and may require reasonable changes
in the method or quality of the work.

6.304 Approvals.

Any approval by Landlord (or Landlord’s architect and/or engineers) of any of
Tenant’s contractors or Tenant’s drawings, plans or specifications which are
prepared in connection with any construction of improvements (including without
limitation, Tenant’s Improvements) in the Premises shall not in any way be
construed as or constitute a representation or warranty of Landlord as to the
abilities of the contractor or the adequacy or sufficiency of such drawings,
plans or specifications or the improvements to which they relate, for any use,
purpose or condition.

ARTICLE 7 – INSURANCE, FIRE AND CASUALTY

SECTION 7.1 TOTAL OR PARTIAL DESTRUCTION OF THE BUILDING OR THE PREMISES.

In the event that the Building should be totally destroyed by fire or other
casualty or in the event the Building (or any portion thereof) should be so
damaged that rebuilding or repairs cannot be completed, in Landlord’s reasonable
opinion, within one hundred eighty (180) days after the date of the casualty,
Landlord may, at its option, terminate this Lease, in which event Basic Annual
Rent and Additional Rent shall be abated during the unexpired portion of this
Lease effective with the date of such damage. Landlord shall exercise the
termination right pursuant to the preceding sentence, if at all, by delivering
written notice of termination to Tenant within thirty (30) days after the date
of the casualty. In the event that the Premises or any element of the Building
which is essential to Tenant’s operations in the Premises should be so damaged
by fire or other casualty that rebuilding or repairs cannot be completed, in
Landlord’s reasonable opinion, within one hundred eighty (180) days after the
date of the casualty, Tenant may, at its option terminate this Lease, in which
event Basic Annual Rent and Additional Rent shall be abated during the unexpired
portion of this Lease, effective the date of termination. Tenant shall exercise
the termination right pursuant to the preceding sentence, if at all, by
delivering written notice of termination to Landlord within thirty (30) days
after the date of the casualty. In the event the Building or the Premises should
be damaged by fire or other casualty and, in Landlord’s reasonable opinion, the
rebuilding or repairs can be completed within one hundred eighty (180) days
after the date of the casualty, or if the damage should be more serious but
neither Landlord nor Tenant elect to terminate this Lease pursuant to this
Section, in either such event Landlord shall, within sixty (60) days after the
date of such casualty, commence (and thereafter pursue with reasonable
diligence) repairing the Building and the Premises (including Tenant’s
Improvements), but only to the extent of insurance proceeds actually received by
Landlord for such repairs, to substantially the same condition which existed
immediately prior to the happening of the casualty. In no event shall Landlord
be required to rebuild, repair or replace any part of the furniture, equipment,
fixtures, inventory, supplies or any other personalty or any other improvements
(except Tenant’s Improvements to the extent set forth in the preceding
sentence), which may have been placed by Tenant within the Building or at the

 

14

PRESCIENT APPLIED INTELLIGENCE, INC.

Office Lease - One Galleria Tower



--------------------------------------------------------------------------------

Premises. Notwithstanding the above sentences of this Section, however, (a) if
the Building or the Premises should be damaged by fire or other casualty and, in
Landlord’s reasonable opinion, the rebuilding or repairs can be completed within
one hundred eighty (180) days after the date of the casualty, but (b) if such
rebuilding or repairs are not in fact substantially completed within one hundred
fifty (150) days from the date of the casualty, and (c) if such repairs are
subsequently not substantially completed within thirty (30) days after Tenant’s
delivery of written notice to Landlord (which written notice may not be
delivered prior to the expiration of such 150-day period) describing with
reasonable specificity what remains incomplete, then after the 30-day notice
period Tenant may terminate this Lease by delivering a written termination
notice to Landlord at any time prior to the substantial completion of such
repairs. Landlord shall allow Tenant a fair diminution of Basic Annual Rent and
Additional Rent during the time the Premises are unfit for occupancy; provided,
that if such casualty was caused by Tenant, its agents, employees, licensees or
invitees, Basic Annual Rent and Additional Rent shall be abated only to the
extent Landlord is compensated for such Basic Annual Rent and Additional Rent by
loss of rents insurance, if any. Notwithstanding Landlord’s restoration
obligation, in the event any mortgagee under a deed of trust, security agreement
or mortgage on the Building should require that the insurance proceeds be used
to retire or reduce the mortgage debt or if the insurance company issuing
Landlord’s fire and casualty insurance policy fails or refuses to pay Landlord
the proceeds under such policy, Landlord shall have no obligation to rebuild and
this Lease shall terminate upon notice by Landlord to Tenant. Subject to the
provisions of subsection 7.201(c) below, any insurance which may be carried by
Landlord or Tenant against loss or damage to the Building or to the Premises
shall be for the sole benefit of the party carrying such insurance and under its
sole control.

SECTION 7.2 TENANT’S INSURANCE.

7.201 Types of Coverage.

Tenant covenants and agrees that from and after the date of delivery of the
Premises from Landlord to Tenant, Tenant will carry and maintain, at its sole
cost and expense, the insurance set forth in paragraphs (a), (b) and (c) of this
subsection.

(a) Commercial General Liability Insurance on a primary basis and without any
right of contribution from any insurance carried by Landlord covering the
Premises and Tenant’s use thereof on an occurrence basis against claims for
personal or bodily injury or death or property damage occurring upon, in or
about the Premises (including contractual indemnity and liability coverage),
such insurance to insure both Tenant and, as additional named insureds, Landlord
and the Property Manager, and to afford protection to the limit of not less than
$3,000,000.00, combined single limit, in respect to injury or death to any
number of persons and all property damage arising out of any one (1) occurrence,
with a deductible acceptable to Landlord. This insurance coverage shall extend
to any liability of Tenant arising out of the indemnities provided for in this
Lease.

(b) Property insurance on an all-risk basis (including, without limitation,
coverage against fire, wind, tornado, vandalism, malicious mischief, water
damage and sprinkler leakage) covering all Tenant’s Improvements, Installations,
fixtures, equipment and personalty located in the Premises and endorsed to
provide one hundred percent (100%) replacement cost coverage. Such policy will
be written in the names of Tenant, Landlord and any other parties reasonably
designated by Landlord from time to time, as their respective interests may
appear. The property insurance may, with the consent of the Landlord, provide
for a reasonable deductible.

(c) Employer’s liability insurance in an amount not less than $1,000,000.00.

7.202 Other Requirements of Insurance.

All such insurance will be issued and underwritten by companies reasonably
acceptable to Landlord and will contain endorsements that (a) such insurance may
not lapse with respect to Landlord or Property Manager or be canceled or amended
with respect to Landlord or Property Manager without the insurance company
giving Landlord and Property Manager at least thirty (30) days prior written
notice of such cancellation or amendment, (b) Tenant will be solely responsible
for payment of premiums, (c) in the event of payment of any loss covered by such
policy, Landlord or Landlord’s designees will be paid first by the insurance
company for Landlord’s loss, and (d) Tenant’s insurance is primary in the event
of overlapping coverage which may be carried by Landlord.

 

15

PRESCIENT APPLIED INTELLIGENCE, INC.

Office Lease - One Galleria Tower



--------------------------------------------------------------------------------

7.203 Proof of Insurance.

Tenant shall deliver to Landlord duplicate originals of all policies of
insurance required by this Section 7.2 or duly executed originals of the
certificates of such insurance evidencing in-force coverage, within ten
(10) days prior to the commencement of construction of Tenant’s Improvements.
Further, Tenant shall deliver to Landlord renewals thereof at least thirty
(30) days prior to the expiration of the respective policy terms.

SECTION 7.3 LANDLORD’S INSURANCE.

7.301 Types of Coverage.

Landlord covenants and agrees that from and after the date of delivery of the
Premises from Landlord to Tenant, Landlord will carry and maintain, at its sole
cost and expense, the insurance set forth in paragraphs (a) and (b) of this
subsection.

(a) Commercial General Liability Insurance covering the Building and all Common
Areas, but excluding the Premises, insuring against claims for personal or
bodily injury or death or property damage occurring upon, in or about the
Building or Common Areas to afford protection to the limit of not less than
$2,000,000.00 combined single limit in respect to injury or death to any number
of persons and property damage arising out of any one (1) occurrence. This
insurance coverage shall extend to any liability of Landlord arising out of the
indemnities provided for in this Lease.

(b) Landlord shall at all times during the term hereof maintain in effect a
policy or policies of all risk extended coverage insurance covering the Building
(excluding property required to be insured by Tenant) endorsed to provide full
replacement cost coverage and providing protection against perils included
within the standard Texas form of fire and extended coverage insurance policy,
together with insurance against sprinkler damage, vandalism, malicious mischief
and such other risks as Landlord may from time to time determine and with any
such deductibles as Landlord may from time to time determine.

7.302 Self Insurance.

Any insurance provided for in subsection 7.301 above may be effected by
self-insurance or by a policy or policies of blanket insurance covering
additional items or locations or assureds, provided that the requirements of
this Section 7.3 are otherwise satisfied. Tenant shall have no rights in any
policy or policies maintained by Landlord.

SECTION 7.4 WAIVER OF SUBROGATION.

LANDLORD AND TENANT EACH HEREBY WAIVES ANY RIGHTS IT MAY HAVE AGAINST THE OTHER
(INCLUDING, BUT NOT LIMITED TO, A DIRECT ACTION FOR DAMAGES) ON ACCOUNT OF ANY
LOSS OR DAMAGE OCCASIONED TO LANDLORD OR TENANT, AS THE CASE MAY BE (EVEN IF
SUCH LOSS OR DAMAGE (a) IS CAUSED BY THE FAULT, NEGLIGENCE OR OTHER TORTIOUS
CONDUCT, ACTS OR OMISSIONS OF THE RELEASED PARTY OR THE RELEASED PARTY’S
DIRECTORS, EMPLOYEES, AGENTS OR INVITEES AND/OR (b) THE RELEASED PARTY IS
STRICTLY LIABLE FOR SUCH LOSS OR DAMAGE), TO THEIR RESPECTIVE PROPERTY, THE
PREMISES, ITS CONTENTS OR TO ANY OTHER PORTION OF THE BUILDING OR THE PROPERTY
ARISING FROM ANY RISK (WITHOUT REGARD TO THE AMOUNT OF COVERAGE OR THE AMOUNT OF
DEDUCTIBLE) COVERED BY THE ALL RISK ONE HUNDRED PERCENT REPLACEMENT COST
PROPERTY INSURANCE REQUIRED TO BE CARRIED BY TENANT AND LANDLORD, RESPECTIVELY,
UNDER SUBSECTIONS 7.201(b) AND 7.301(b) ABOVE. The foregoing waiver shall be
effective even if either or both parties fail to carry the all risk one hundred
percent replacement cost property insurance required by sections 7.201(b) and
7.301(b) above. If a party waiving rights under this Section is carrying an all
risk full replacement cost insurance policy in the promulgated form used in the
State of Texas and an amendment to such promulgated form is passed, such
amendment shall be deemed not a part of such promulgated form until it applies
to the policy being carried by the waiving party. Without in any way limiting
the foregoing waivers and to the extent permitted by applicable law, the parties
hereto each, on behalf of their respective insurance companies insuring the
property of either Landlord or Tenant against any such loss, waive any right of
subrogation that Landlord or Tenant or their respective insurers may have
against the other party or their respective officers, directors, employees,
agents or invitees and all rights of their respective insurance companies based
upon an assignment from its insured. Each party to this Lease agrees immediately
to give to each such insurance company written notification of the terms of the
mutual

 

16

PRESCIENT APPLIED INTELLIGENCE, INC.

Office Lease - One Galleria Tower



--------------------------------------------------------------------------------

waivers contained in this Section and to have said insurance policies properly
endorsed, if necessary, to prevent the invalidation of said insurance coverage
by reason of said waivers. The foregoing waiver shall be effective whether or
not the parties maintain the required insurance.

SECTION 7.5 INDEMNITY.

7.501 Tenant’s Indemnity.

Subject to the limitations and exclusions set forth below in this subsection,
Tenant will indemnify and hold harmless Landlord, Property Manager, their
respective officers, directors, and employees and any other parties for whom
Landlord and/or Property Manager are legally responsible (each a “Landlord
Indemnified Party”) from, and shall reimburse each Landlord Indemnified Party
for and with respect to, any and all costs, expenses (including, without
limitation, reasonable attorneys fees), claims, demands, actions, proceedings,
judgments, hearings, damages, losses and liabilities brought or asserted by or
payable to any third party on account of personal injury, death, property damage
or any other form of injury or damage (each a “Claim” and collectively the
“Claims”) arising out of or relating to (a) an incident or event which occurred
within or on the Premises, EVEN IF THE (1) INCIDENT OR EVENT IS THE RESULT OF OR
CAUSED BY THE NEGLIGENT ACTS OR OMISSIONS OF ANY LANDLORD INDEMNIFIED PARTY OR
(2) THE LANDLORD INDEMNIFIED PARTY IS STRICTLY LIABLE FOR ANY CLAIM ARISING FROM
SUCH INCIDENT OR EVENT, (b) THE USE OR OCCUPANCY OF THE PREMISES, EVEN IF
(1) THE CLAIM IS THE RESULT OF OR CAUSED BY THE NEGLIGENT ACTS OR OMISSIONS OF
ANY LANDLORD INDEMNIFIED PARTY OR (2) THE LANDLORD INDEMNIFIED PARTY IS STRICTLY
LIABLE FOR SUCH CLAIM, (c) ANY BREACH OF THIS LEASE BY TENANT AND WHICH RESULTED
IN A CLAIM. The indemnification and reimbursement obligations of Tenant under
this subsection shall not apply to a Claim (w) waived by Landlord under
Section 7.4 above or any other provision of this Lease, (x) related to hazardous
or toxic materials and caused by an act or omission that does not constitute a
breach by Tenant of the provisions of subsection 4.102 above, (y) arising out of
the gross negligence or intentional misconduct of the Landlord Indemnified
Party, or (z) resulting from host liquor liability. If a third party files a
lawsuit or brings any other legal action asserting a Claim against a Landlord
Indemnified Party and that is covered by Tenant’s indemnity, then Tenant, upon
notice from the Landlord Indemnified Party, shall resist and defend such Claim
through counsel reasonably satisfactory to the Landlord Indemnified Party.
Tenant’s obligations under this subsection shall survive the termination of this
Lease.

7.502 Landlord’s Indemnity.

Subject to the limitation and exclusions set forth below in this subsection,
Landlord will indemnify and hold harmless Tenant and its officers, directors,
and employees and any other parties for whom Tenant is legally responsible (each
a “Tenant Indemnified Party”) from, and shall reimburse each Tenant Indemnified
Party for and with respect to, any and all claims (as defined in subsection
7.501 preceding) arising out of or relating to (a) an incident or event which
occurred within or on the Common Areas or General Common Areas (as defined in
Exhibit C), EVEN IF THE (1) INCIDENT OR EVENT IS THE RESULT OF OR CAUSED BY THE
NEGLIGENT ACTS OR OMISSIONS OF ANY TENANT INDEMNIFIED PARTY OR (2) THE TENANT
INDEMNIFIED PARTY IS STRICTLY LIABLE FOR ANY CLAIM ARISING FROM SUCH INCIDENT OR
EVENT, (b) THE USE OF THE COMMON AREAS OR, EVEN IF (1) THE CLAIM IS THE RESULT
OF OR CAUSED BY THE NEGLIGENT ACTS OR OMISSIONS OF ANY TENANT INDEMNIFIED PARTY
OR (2) THE TENANT INDEMNIFIED PARTY IS STRICTLY LIABLE FOR SUCH CLAIM, OR
(c) ANY BREACH OF THIS LEASE BY LANDLORD AND WHICH RESULTED IN A CLAIM. The
indemnification and reimbursement obligations of Landlord under this subsection
shall not apply to a Claim (w) waived by Tenant under Section 7.4 above or any
other provision of this Lease, (x) related to hazardous or toxic materials and
caused by an act or omission that does not constitute a breach by Landlord of
the provisions of subsection 4.102 above, (y) arising out of the gross
negligence or intentional misconduct of the Tenant Indemnified Party, or
(z) resulting from host liquor liability. If a third party files a lawsuit or
brings any other legal action asserting a Claim against a Tenant Indemnified
Party and that is covered by Landlord’s indemnity, then Landlord, upon notice
from the Tenant Indemnified Party, shall resist and defend such Claim through
counsel reasonably satisfactory to the Tenant Indemnified Party. Landlord’s
obligations under this subsection shall survive the termination of this Lease.

 

17

PRESCIENT APPLIED INTELLIGENCE, INC.

Office Lease - One Galleria Tower



--------------------------------------------------------------------------------

ARTICLE 8 – CONDEMNATION

SECTION 8.1 CONDEMNATION RESULTING IN CONTINUED USE NOT FEASIBLE.

If the Property or any portion thereof that, in Landlord’s reasonable opinion,
is necessary to the continued efficient and/or economically feasible use of the
Property shall be taken or condemned in whole or in part for public purposes, or
sold to a condemning authority in lieu of taking, then the term of this Lease
shall, at the option of Landlord, forthwith cease and terminate.

SECTION 8.2 TOTAL CONDEMNATION OF PREMISES.

In the event that all or substantially all of the Premises is taken or condemned
or sold in lieu thereof or Tenant will be unable to use a substantial portion of
the Premises for a period of one hundred eighty (180) consecutive days by reason
of a temporary taking, either Landlord or Tenant may terminate this Lease by
delivering written notice thereof to the other within ten (10) business days
after the taking, condemnation or sale in lieu thereof.

SECTION 8.3 CONDEMNATION WITHOUT TERMINATION.

If upon a taking or condemnation or sale in lieu of the taking of all or less
than all of the Property which gives either Landlord or Tenant the right to
terminate this Lease pursuant to Section 8.1 or 8.2 above and neither Landlord
nor Tenant elect to exercise such termination right, then this Lease shall
continue in full force and effect, provided that, if the taking, condemnation or
sale includes any portion of the Premises, the Basic Annual Rent and Additional
Rent shall be redetermined on the basis of the remaining square feet of Agreed
Rentable Area of the Premises. Landlord, at Landlord’s sole option and expense,
shall restore and reconstruct the Building to substantially its former condition
to the extent that the same may be reasonably feasible, but such work shall not
be required to exceed the scope of the work done by Landlord in originally
constructing the Building, nor shall Landlord in any event be required to spend
for such work an amount in excess of the amount received by Landlord as
compensation or damages (over and above amounts going to the mortgagee of the
property taken) for the part of the Building or the Premises so taken.

SECTION 8.4 CONDEMNATION PROCEEDS.

Landlord shall receive the entire award (which shall include sales proceeds)
payable as a result of a condemnation, taking or sale in lieu thereof. Tenant
hereby expressly assigns to Landlord any and all right, title and interest of
Tenant now or hereafter arising in and to any such award. Tenant shall, however,
have the right to recover from such authority through a separate award which
does not reduce Landlord’s award, any compensation as may be awarded to Tenant
on account of moving and relocation expenses and depreciation to and removal of
Tenant’s physical property.

ARTICLE 9 – LIENS

Tenant shall keep the Premises and the Property free from all liens arising out
of any work performed, materials furnished or obligations incurred by or for
Tenant and TENANT SHALL INDEMNIFY AND HOLD HARMLESS LANDLORD FROM AND AGAINST,
AND REIMBURSE LANDLORD FOR AND WITH RESPECT TO, ANY AND ALL CLAIMS, CAUSES OF
ACTION, DAMAGES, EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES), ARISING FROM
OR IN CONNECTION WITH ANY SUCH LIENS. In the event that Tenant shall not, within
ten (10) days following notification to Tenant of the imposition of any such
lien, cause the same to be released of record by payment or the posting of a
bond in amount, form and substance acceptable to Landlord, Landlord shall have,
in addition to all other remedies provided herein and by law, the right but not
the obligation, to cause the same to be released by such means as it shall deem
proper, including payment of or defense against the claim giving rise to such
lien. All reasonable amounts paid or incurred by Landlord in connection
therewith shall be paid by Tenant to Landlord on demand and shall bear interest
from the date of demand until paid at the rate set forth in Section 15.10 below.
Nothing in this Lease shall be deemed or construed in any way as constituting
the consent or request of Landlord, express or implied, by inference or
otherwise, to any contractor, subcontractor, laborer or materialman for the
performance of any labor or the furnishing of any materials for any specific

 

18

PRESCIENT APPLIED INTELLIGENCE, INC.

Office Lease - One Galleria Tower



--------------------------------------------------------------------------------

improvement, alteration or repair of or to the Building or the Premises or any
part thereof, nor as giving Tenant any right, power or authority to contract for
or permit the rendering of any services or the furnishing of any materials that
would give rise to the filing of any mechanic’s or other liens against the
interest of Landlord in the Property or the Premises.

ARTICLE 10 – TAXES ON TENANT’S PROPERTY

Tenant shall be liable for and shall pay, prior to their becoming delinquent,
any and all taxes and assessments levied against, and any increases in Real
Estate Taxes as a result of, any personal property or trade or other fixtures
placed by Tenant in or about the Premises and any improvements (other than
Tenant’s Improvements) constructed in the Premises by or on behalf of Tenant. In
the event Landlord pays any such additional taxes or increases, Tenant will,
within ten (10) days after demand, reimburse Landlord for the amount thereof.

ARTICLE 11 – SUBLETTING AND ASSIGNING

SECTION 11.1 SUBLEASE AND ASSIGNMENT.

Tenant shall not assign this Lease, or allow it to be assigned, in whole or in
part, by operation of law or otherwise (it being agreed that for purposes of
this Lease, assignment shall include, without limitation, a change in the
controlling interest of Tenant, except as otherwise expressly permitted in this
Section 11.1) or mortgage or pledge the same, or sublet the Premises or any part
thereof or permit the Premises to be occupied by any firm, person, partnership
or corporation or any combination thereof, other than Tenant, without the prior
written consent of Landlord. Notwithstanding any subletting or assignment by
Tenant hereunder or any provision herein to the contrary, including, but not
limited to the last sentence of this Section 11.1, Tenant shall remain fully
liable for the performance of all the covenants, agreements, terms, provisions
and conditions contained in this Lease on the part of Tenant to be performed,
including without limitation, Tenant’s obligation to pay Basic Rent and
Additional Rent during the entire Term. Tenant shall deliver to Landlord a copy
of each assignment or sublease entered into by Tenant promptly after the
execution thereof, whether or not Landlord’s consent is required in connection
therewith. No assignee or sublessee of the Premises or any portion thereof may
assign or sublet the Premises or any portion thereof. Consent by Landlord to one
or more assignments or sublettings shall not operate as a waiver of Landlord’s
rights as to any subsequent assignments and/or sublettings. Any assignment made
by Tenant shall be in recordable form and shall contain a covenant of assumption
by the assignee running to Landlord. All reasonable legal fees, not to exceed
$1,500.00, and expenses incurred by Landlord in connection with any assignment
or sublease proposed by Tenant will be the responsibility of Tenant and will be
paid by Tenant within thirty (30) days of receipt of an invoice from Landlord.
Notwithstanding any provision of this Lease to the contrary, Tenant may assign
or sublease the Premises without Landlord’s consent to an entity controlling,
controlled by, or under common control with, Tenant, to the surviving
corporation in a merger or other corporate reorganization in which Tenant is
involved, or to a purchaser of all or substantially all of the assets of Tenant
(collectively, “Tenant Affiliate”). A public offering, issuance or distribution
of Tenant’s stock (including distributions pursuant to an employee benefit
program), in any amount, shall not constitute an assignment for purposes of this
Lease.

SECTION 11.2 LANDLORD’S RIGHTS.

11.201 Landlord’s Termination and Consent Rights.

If Tenant desires to sublease any portion of the Premises to a party other than
a Tenant Affiliate (as defined above), Tenant shall submit to Landlord (a) in
writing the name of the proposed subtenant, the nature of the proposed
subtenant’s business and the portion of the Premises which Tenant desires to
sublease (if the proposed sublease space is less than all of the Premises, such
portion is herein referred to as the “Proposed Sublease Space”), (b) a current
balance sheet and income statement for such proposed subtenant, (c) a copy of
the proposed form of sublease (the “Proposed Sublease”), and (d) such other
information as Landlord may reasonably request (collectively, the “Required
Sublease Information”). Landlord shall, within ten (10) days after Landlord’s
receipt of the Required Sublease Information deliver to Tenant a written notice
(each such notice, a “Landlord Response” and any Landlord Response which
exercise Landlord’s termination right, a “Notice of Termination”) in which
Landlord either (x) terminates this Lease, if Tenant desires to sublease all of
the Premises, or if Landlord does not exercise its termination

 

19

PRESCIENT APPLIED INTELLIGENCE, INC.

Office Lease - One Galleria Tower



--------------------------------------------------------------------------------

right pursuant to the foregoing clause, consents or withholds its consent to the
proposed sublease. Notwithstanding anything contained above in this subsection
11.201, however, Landlord agrees that if Landlord elects alternative (z), then
Landlord will not withhold or delay its consent in an unreasonable manner.

11.202 Effect of Termination.

If Landlord timely exercises its option to terminate this Lease as to the entire
Premises as provided in subsection 11.201, then this Lease shall terminate on a
date specified by Landlord in the Landlord Response (the “Specified Termination
Date”), which Specified Termination Date shall not be sooner than thirty
(30) days after the date of Landlord’s termination notice, nor later than ninety
(90) days after the date of Landlord’s termination Notice), and the Base Rent
and Additional Rent shall be paid and apportioned to the termination date.

SECTION 11.3 LANDLORD’S RIGHTS RELATING TO ASSIGNEE OR SUBTENANT.

Without limiting Landlord’s consent rights and as a condition to obtaining
Landlord’s consent, (a) each assignee must assume all applicable obligations
under this Lease, and (b) each sublessee must confirm that its sublease is
subject and subordinate to this Lease. In addition, each assignee and sublessee
shall agree to cause the Premises to comply at all times with all requirements
of the Disability Acts (as amended), including, but not limited to, obligations
arising out of or associated with such assignee’s or subtenant’s use of or
activities or business operations conducted within the Premises. No assignee or
sublessee of the Premises or any portion thereof may assign or sublet the
Premises or any portion thereof, except in accordance with the provisions of
this Lease or as otherwise permitted by Landlord. To the extent the rentals or
income derived from any sublease or assignment exceed the sum of the rentals
payable under this Lease in respect of the portion of the Premises covered by
such sublease or assignment after all reasonable remarketing costs are first
recouped by Tenant (such excess, the “Excess Sublease Rents”), Landlord shall be
entitled to one-half of such Excess Sublease Rents and, accordingly, such
one-half shall be paid over to Landlord in consideration for Landlord’s consent
to the applicable assignment or sublease. If this Lease or any part hereof is
assigned or the Premises or any part thereof are sublet, Landlord may at its
option collect directly from such assignee or sublessee all rents becoming due
to Tenant under such assignment or sublease, in which event Landlord shall first
apply such rent against any sums due to Landlord by Tenant hereunder. Tenant
hereby authorizes and directs any such assignee or sublessee to make such
payments of rent direct to Landlord upon receipt of notice from Landlord and
Tenant agrees that any such payments made by an assignee or sublessee to
Landlord shall, to the extent of the payments so made, be a full and complete
release and discharge of rent owed to Tenant by such assignee or sublessee. No
direct collection by Landlord from any such assignee or sublessee shall be
construed to constitute a novation or a release of Tenant or any guarantor of
Tenant from the further performance of its obligations hereunder. Receipt by
Landlord of rent from any assignee, sublessee or occupant of the Premises or any
part thereof shall not be deemed a waiver of the above covenant in this Lease
against assignment and subletting or a release of Tenant under this Lease. In
the event that, following an assignment or subletting, this Lease or the rights
and obligations of Tenant hereunder are terminated for any reason, including
without limitation in connection with an Event of Default by or bankruptcy of
Tenant (which, for the purposes of this Section 11.3, shall include all persons
or entities claiming by or through Tenant), Landlord may, at its sole option,
consider this Lease to be thereafter a direct lease to the assignee or subtenant
of Tenant upon the terms and conditions contained in this Lease.

SECTION 11.4 ASSIGNMENT AND BANKRUPTCY.

11.401 Assignments after Bankruptcy.

If, pursuant to applicable bankruptcy law (as hereinafter defined), Tenant (or
its successor in interest hereunder) is permitted to assign this Lease in
disregard of the restrictions contained in this Article 11 (or if this Lease
shall be assumed by a trustee for such person), the trustee or assignee shall
cure any default under this Lease and shall provide adequate assurance of future
performance by the trustee or assignee including (a) of the source of payment of
Basic Annual Rent and performance of other obligations under this Lease (for
which adequate assurance shall mean the deposit of cash security with Landlord
in an amount equal to the sum of one (1) year’s Basic Annual Rent, Additional
Rent and other Rent then reserved hereunder for the calendar year preceding the
year in which such assignment is intended to become effective, which deposit
shall be held by Landlord, without interest, for the balance of the Term as
security for the full and faithful performance of all of the obligations under
this Lease on the part of Tenant yet to be performed) and that any such assignee
of this Lease shall have a net worth exclusive of good will, computed in
accordance with the generally accepted accounting principles, equal to at least
ten (10) times the aggregate of the Basic Annual Rent reserved hereunder and
(b) that the use of the Premises shall be in accordance with the requirements of
Article 3 hereof and, further, shall in no way diminish the reputation of the
Building as a

 

20

PRESCIENT APPLIED INTELLIGENCE, INC.

Office Lease - One Galleria Tower



--------------------------------------------------------------------------------

first-class office building or impose any additional burden upon the Building or
increase the services to be provided by Landlord. If all defaults are not cured
and such adequate assurance is not provided within sixty (60) days after there
has been an order for relief under applicable bankruptcy law, then this Lease
shall be deemed rejected, Tenant or any other person in possession shall vacate
the Premises, and Landlord shall be entitled to retain any Basic Annual Rent,
Additional Rent and any other Rent, together with any security deposit
previously received from the Tenant, and shall have no further liability to
Tenant or any person claiming through Tenant or any trustee.

11.402 Bankruptcy of Assignee.

If Tenant assigns this Lease to any party and such party or its successors or
representatives causes termination or rejection of this Lease pursuant to
applicable bankruptcy law, then, notwithstanding any such termination or
rejection, Tenant (a) shall remain fully liable for the performance of all
covenants, agreements, terms, provisions and conditions contained in this Lease,
as though the assignment never occurred and (b) shall, without in any way
limiting the foregoing, in writing ratify the terms of this Lease, as same
existed immediately prior to the termination or rejection.

ARTICLE 12 – TRANSFERS BY LANDLORD, SUBORDINATION AND TENANT’S ESTOPPEL
CERTIFICATE

SECTION 12.1 SALE OF THE PROPERTY.

In the event of any transfer of title to the Building, the transferor shall
automatically be relieved and freed of all obligations of Landlord under this
Lease accruing after such transfer, provided that if a Security Deposit has been
made by Tenant, Landlord shall not be released from liability with respect
thereto unless Landlord transfers the Security Deposit to the transferee.

SECTION 12.2 SUBORDINATION, ATTORNMENT AND NOTICE.

This Lease is subject and subordinate to (a) any lease wherein Landlord is the
tenant and to the liens of any and all mortgages and deeds of trust, regardless
of whether such lease, mortgage or deed of trust now exists or may hereafter be
created with regard to all or any part of the Property, (b) any and all advances
(including interest thereon) to be made under any such lease, mortgage or deed
of trust, and (c) all modifications, consolidations, renewals, replacements and
extensions of any such lease, mortgage or deed of trust; provided that the
foregoing subordination in respect of any mortgage or deed of trust placed on
the Property after the date hereof shall not become effective until and unless
the holder of such mortgage or deed of trust delivers to Tenant a
non-disturbance agreement on the form customarily used by such holder (which may
include Tenant’s agreement to attorn as set forth below) permitting Tenant, if
Tenant is not then in default under, or in breach of any provision of, this
Lease, to remain in occupancy of the Premises in the event of a foreclosure of
any such mortgage or deed of trust. Tenant also agrees that any lessor,
mortgagee or trustee may elect (which election shall be revocable) to have this
Lease superior to any lease or lien of its mortgage or deed of trust and, in the
event of such election and upon notification by such lessor, mortgagee or
trustee to Tenant to that effect, this Lease shall be deemed superior to the
said lease, mortgage or deed of trust, whether this Lease is dated prior to or
subsequent to the date of said lease, mortgage or deed of trust. Tenant shall,
in the event of the sale or assignment of Landlord’s interest in the Premises
(except in a sale-leaseback financing transaction), or in the event of the
termination of any lease in a sale-leaseback financing transaction wherein
Landlord is the lessee, attorn to and recognize such purchaser, assignee or
mortgagee as Landlord under this Lease. Tenant shall, in the event of any
proceedings brought for the foreclosure of, or in the event of the exercise of
the power of sale under, any mortgage or deed of trust covering the Premises,
attorn to and recognize purchaser at such sale, assignee or mortgagee, as the
case may be, as Landlord under this Lease. The above subordination and
attornment clauses shall be self-operative and no further instruments of
subordination or attornment need be required by any mortgagee, trustee, lessor,
purchaser or assignee. In confirmation thereof, Tenant agrees that, upon the
request of Landlord, or any such lessor, mortgagee, trustee, purchaser or
assignee, Tenant shall execute and deliver whatever instruments may be required
for such purposes and to carry out the intent of this Section 12.2.

SECTION 12.3 TENANT’S ESTOPPEL CERTIFICATE.

Tenant shall, within ten (10) days after receiving a written request from
Landlord or any mortgagee of Landlord, without additional consideration, deliver
an estoppel certificate, consisting of reasonable statements required by

 

21

PRESCIENT APPLIED INTELLIGENCE, INC.

Office Lease - One Galleria Tower



--------------------------------------------------------------------------------

Landlord, any mortgagee or purchaser of any interest in the Property, which
statements may include but shall not be limited to the following: this Lease is
in full force and effect, with rental paid through a specified date; this Lease
has not been modified or amended; Landlord is not in default and Landlord has
fully performed all of Landlord’s obligations hereunder; and such other
statements as may reasonably be required by the requesting party. If Tenant is
unable to make any of the statements contained in the estoppel certificate
because the same is untrue, Tenant shall with specificity state the reason why
such statement is untrue. Tenant shall, if requested by Landlord or any such
mortgagee, deliver to Landlord a fully executed instrument in form reasonably
satisfactory to Landlord evidencing the agreement of Tenant to the mortgage or
other hypothecation by Landlord of the interest of Landlord hereunder.

ARTICLE 13 – DEFAULT

SECTION 13.1 DEFAULTS BY TENANT.

The occurrence of any of the events described in subsections 13.101 through
13.107 shall constitute a default by Tenant under this Lease.

13.101 Failure to Pay Rent.

With respect to the first payment of Rent not made by Tenant when due in any
twelve (12) month period, the failure by Tenant to make either such payment to
Landlord within ten (10) days after Tenant receives written notice specifying
that the payment was not made when due. With respect to any other payment of
Rent, the failure by Tenant to make such payment of Rent to Landlord within ten
(10) days after its due date, no notice of any such failure being required.

13.102 Failure to Perform.

Except for a failure covered by subsection 13.101 or 13.102 above or by
subsection 13.104 below, any failure by Tenant to observe and perform any
provision of this Lease to be observed or performed by Tenant where such failure
continues for thirty (30) days after Tenant’s receipt of written notice from
Landlord, provided that if such failure cannot be cured within said thirty
(30) day period, Tenant shall not be in default hereunder so long as Tenant
commences curative action within such thirty (30) day period, diligently and
continuously pursues the curative action and fully and completely cures the
failure within sixty (60) days after such written notice to Tenant.

13.103 Continual Failure to Perform.

The third failure by Tenant in any twelve (12) month period to perform and
observe a particular provision of this Lease to be observed or performed by
Tenant (other than the failure to pay Rent, which in all instances will be
covered by subsection 13.101 above), no notice being required for any such third
failure.

13.104 Bankruptcy, Insolvency, Etc.

Tenant or any guarantor of Tenant’s obligations hereunder (hereinafter called
“Guarantor”, whether one (1) or more) (a) cannot meet its obligations as they
become due, (b) becomes or is declared insolvent according to any law, (c) makes
a transfer in fraud of creditors according to any applicable law, (d) assigns or
conveys all or a substantial portion of its property for the benefit or
creditors, or (e) Tenant or Guarantor files a petition for relief under the
Federal Bankruptcy Code or any other present or future federal or state
insolvency, bankruptcy or similar law (collectively, “applicable bankruptcy
law”); a receiver or trustee is appointed for Tenant or Guarantor or its
property; the interest of Tenant or Guarantor under this Lease is levied on
under execution or under other legal process; any involuntary petition is filed
against Tenant or Guarantor under applicable bankruptcy law; or any action is
taken to reorganize or modify Tenant’s or Guarantor’s capital structure if
either Tenant or Guarantor be a corporation or other entity (provided that no
such levy, execution, legal process or petition filed against Tenant or
Guarantor shall constitute a breach of this Lease if Tenant or Guarantor shall
vigorously contest the same by appropriate proceedings and shall remove or
vacate the same within ninety (90) days from the date of its creation, service
or filing).

13.105 Loss of Right to do Business.

If Tenant is a corporation or limited partnership, Tenant fails to maintain its
right to do business in the State of Texas or fails to pay any applicable annual
franchise taxes as and when same become finally due and payable.

 

22

PRESCIENT APPLIED INTELLIGENCE, INC.

Office Lease - One Galleria Tower



--------------------------------------------------------------------------------

13.106 Dissolution or Liquidation.

If Tenant is a corporation or partnership, Tenant dissolves or liquidates or
otherwise fails to maintain its corporate or partnership structure, as
applicable.

With respect to the defaults described in subsections 13.103 through 13.106,
Landlord shall not be obligated to give Tenant notices of default and Tenant
shall have no right to cure such defaults.

SECTION 13.2 REMEDIES OF LANDLORD.

13.201 Termination of the Lease.

Upon the occurrence of a default by Tenant hereunder, Landlord may, without
judicial process, terminate this Lease by giving written notice thereof to
Tenant (whereupon all obligations and liabilities of Landlord hereunder shall
terminate) and, without further notice and without liability, repossess the
Premises. Landlord shall be entitled to recover all loss and damage Landlord may
suffer by reason of such termination, whether through inability to relet the
Premises on satisfactory terms or otherwise, including without limitation, the
following (without duplication of any element of damages):

(a) accrued Rent to the date of termination and Late Charges, plus interest
thereon at the rate established under Section 15.10 below from the date due
through the date paid or date of any judgment or award by any court of competent
jurisdiction, the unamortized cost of Tenant’s Improvements, brokers’ fees and
commissions, attorneys’ fees, moving allowances and any other costs incurred by
Landlord in connection with making or executing this Lease, the cost of
recovering the Premises and the costs of reletting the Premises (including,
without limitation, advertising costs, brokerage fees, leasing commissions,
reasonable attorneys’ fees and refurbishing costs and other costs in readying
the Premises for a new tenant);

(b) the present value of the Rent (discounted at a rate of interest equal to
eight percent (8%) per annum (the “Discount Rate”)) that would have accrued
under this Lease for the balance of the Lease term but for such termination,
reduced by the reasonable fair market rental value of the Premises for such
balance of the Lease term (determined from the present value of the actual base
rents, discounted at the Discount Rate, received and to be received from
Landlord’s reletting of the Premises or, if the Premises are not relet, the base
rents, discounted at the Discount Rate, that would be received from a comparable
lease and comparable tenant for a comparable term and taking into account among
other things, the condition of the Premises, market conditions and the period of
time the Premises may reasonably remain vacant before Landlord is able to
re-lease the same to a suitable replacement tenant, it being agreed that
Landlord shall have no obligation to relet or attempt to relet the Premises);

(c) plus any other costs or amounts necessary to compensate Landlord for its
damages.

13.202 Repossession and Re-Entry.

Upon the occurrence of a default by Tenant hereunder, Landlord may immediately
terminate Tenant’s right of possession of the Premises (whereupon all
obligations and liability of Landlord hereunder shall terminate), but not
terminate this Lease, and, without notice, demand or liability, enter upon the
Premises or any part thereof, take absolute possession of the same, expel or
remove Tenant and any other person or entity who may be occupying the Premises
and change the locks. If Landlord terminates Tenant’s possession of the Premises
under this subsection 13.202, (a) Landlord shall have no obligation whatsoever
to tender to Tenant a key for new locks installed in the Premises, (b) Tenant
shall have no further right to possession of the Premises, and (c) Landlord
shall have no obligation whatsoever to relet or attempt to relet the Premises
(except as may be required by then applicable law). Landlord may, however, at
its sole option relet the Premises or any part thereof for such terms and such
rents as Landlord may in its sole discretion elect. If Landlord elects to relet
the Premises, rent received by Landlord from such reletting shall be applied
first, to the payment of any indebtedness other than Rent due hereunder from
Tenant to Landlord (in such order as Landlord shall designate), second, to the
payment of any cost of such reletting, including, without limitation,
refurbishing costs, reasonable attorneys’ fees, advertising costs, brokerage
fees and leasing commissions and third, to the payment of Rent due and unpaid
hereunder (in such order as Landlord shall designate), and Tenant shall satisfy
and pay to Landlord any deficiency upon demand therefor from time to time.
Landlord shall not be responsible or liable for any failure to relet the
Premises or any part thereof or for any failure to collect any rent due upon any
such reletting. No such re-entry or taking of possession of the Premises by
Landlord shall be construed as an election on Landlord’s part to terminate this
Lease unless a written notice of such termination is given to Tenant pursuant to
subsection 13.201 above. If Landlord relets the Premises, either before or after
the termination of this

 

23

PRESCIENT APPLIED INTELLIGENCE, INC.

Office Lease - One Galleria Tower



--------------------------------------------------------------------------------

Lease, all such rentals received from such lease shall be and remain the
exclusive property of Landlord and Tenant shall not be, at any time, entitled to
recover any such rental. Landlord may at any time after a reletting elect to
terminate this Lease.

13.203 Cure of Default.

Upon the occurrence of a default hereunder by Tenant and after expiration of any
applicable notice and cure periods, Landlord may enter upon the Premises and do
whatever Tenant is obligated to do under the terms of this Lease, and Tenant
agrees to reimburse Landlord on demand for any expenses which Landlord may incur
in effecting compliance with Tenant’s obligations under this Lease.

13.204 Continuing Obligations.

No repossession of or re-entering upon the Premises or any part thereof pursuant
to subsection 13.202 or 13.203 above or otherwise and no reletting of the
Premises or any part thereof pursuant to subsection 13.202 above shall relieve
Tenant or any Guarantor of its liabilities and obligations hereunder, all of
which shall survive such repossession or re-entering. In the event of any such
repossession of or re-entering upon the Premises or any part thereof by reason
of the occurrence of a default, Tenant will continue to pay to Landlord Rent
required to be paid by Tenant.

13.205 Cumulative Remedies; Landlord’s Duty of Mitigation.

No right or remedy herein conferred upon or reserved to Landlord is intended to
be exclusive of any other right or remedy set forth herein or otherwise
available to Landlord at law or in equity and each and every right and remedy
shall be cumulative and in addition to any other right or remedy given hereunder
or now or hereafter existing at law or in equity or by statute. In addition to
the other remedies provided in this Lease and without limiting the preceding
sentence, Landlord shall be entitled, to the extent permitted by applicable law,
to injunctive relief in case of the violation, or attempted or threatened
violation, of any of the covenants, agreements, conditions or provisions of this
Lease, or to a decree compelling performance of any of the covenants,
agreements, conditions or provisions of this Lease, or to any other remedy
allowed to Landlord at law or in equity. Notwithstanding anything to the
contrary contained above in this Section 13.2, Landlord agrees that to the
extent required by applicable law, Landlord shall use its reasonable effort to
relet the Premises after Tenant has vacated the Premise; however, both Landlord
and Tenant further agree in this regard that Landlord shall have no obligation
to agree to any lease terms which it deems to be unacceptable, nor shall
Landlord be obligated (i) to travel outside a radius of thirty (30) miles from
its principal office in order to meet with a prospective tenant, (ii) to accept
a prospective tenant for the Premises (or any portion thereof) which is an
existing or prospective tenant elsewhere in the Building or the Complex, or
(iii) to expend monies for finish-out requested by a prospective tenant unless
Landlord, in its sole and absolute discretion, approves both the lease terms and
the credit of such prospective tenant.

SECTION 13.3 DEFAULTS BY LANDLORD.

Landlord shall be in default under this Lease if and only if Landlord fails to
perform any of its obligations hereunder and said failure continues for a period
of thirty (30) days after Tenant delivers written notice thereof to Landlord (to
each of the addresses required by this Section) and each mortgagee who has a
lien against any portion of the Property and whose name and address has been
provided to Tenant, provided that if such failure cannot reasonably be cured
within said thirty (30) day period, Landlord shall not be in default hereunder
if the curative action is commenced within said thirty (30) day period and is
thereafter diligently pursued until cured. In no event shall (a) Tenant claim a
constructive or actual eviction or that the Premises have become unsuitable
hereunder or (b) a constructive or actual eviction or breach of the implied
warranty of suitability be deemed to have occurred under this Lease, prior to
the expiration of the notice and cure periods provided under this Section 13.3.
Any notice of a failure to perform by Landlord shall be sent to Landlord at the
addresses and to the attention of the parties set forth in the Basic Lease
Provisions. Any notice of a failure to perform by Landlord not sent to Landlord
at all addresses and/or to the attention of all parties required under this
Section and to each mortgagee who is entitled to notice or not sent in
compliance with Article 14 below shall be of no force or effect.

SECTION 13.4 LANDLORD’S LIABILITY.

13.401 Tenant’s Rights in Respect of Landlord Default.

Tenant is granted no contractual right of termination by this Lease, except to
the extent and only to the extent set forth in Articles 7 and 8 above. The
liability of Landlord to Tenant for any breach or default under this Lease shall
be limited to the interest of Landlord in the Property as the same may then be
encumbered and Landlord shall not be

 

24

PRESCIENT APPLIED INTELLIGENCE, INC.

Office Lease - One Galleria Tower



--------------------------------------------------------------------------------

personally liability for any deficiency. If Landlord is found to be in default
hereunder by reason of its failure to give a consent that it is required to give
hereunder, Tenant’s sole remedy will be an action for specific performance or
injunction. The foregoing sentence shall in no event be construed as mandatorily
requiring Landlord to give consents under this Lease. In no event shall Landlord
be liable to Tenant for consequential or special damages by reason of a failure
to perform (or a default) by Landlord hereunder or otherwise. In no event shall
Tenant have the right to levy execution against any property of Landlord other
than its interest in the Property as hereinbefore expressly provided.

13.402 Certain Limitations on Landlord’s Liability.

UNLESS COVERED BY SUBSECTION 7.502 ABOVE OR CAUSED BY LANDLORD’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OR THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
OF LANDLORD’S AGENTS, REPRESENTATIVES AND CONTRACTORS, AND WITHOUT LIMITING THE
PROVISIONS OF SECTION 7.4, LANDLORD SHALL NOT BE LIABLE TO TENANT FOR ANY
CLAIMS, ACTIONS, DEMANDS, COSTS, EXPENSES, DAMAGE OR LIABILITY OF ANY KIND
(a) arising out of the use, occupancy or enjoyment of the Premises by Tenant or
any person therein or holding under Tenant or by or through the acts or
omissions of any of their respective employees, officers, agents, invitees or
contractors, (b) caused by or arising out of fire, explosion, falling sheet
rock, gas, electricity, water, rain, snow or dampness, or leaks in any part of
the Premises, (c) caused by or arising out of damage to the roof, pipes,
appliances or plumbing works or any damage to or malfunction of heating,
ventilation or air conditioning equipment, (d) caused by tenants or any persons
either in the Premises or elsewhere in the Building (other than Common Areas) or
by occupants of property adjacent to the Building or Common Areas or by the
public or by the construction of any private, public or quasi-public work, or
(e) caused by any act, neglect or negligence of Tenant. In no event shall
Landlord be liable to Tenant for any loss of or damage to property of Tenant or
of others located in the Premises, the Building or any other part of the
Property by reason of theft or burglary.

SECTION 13.5 WAIVER OF TEXAS DECEPTIVE TRADE PRACTICES ACT.

EACH PARTY HERETO HEREBY WAIVES ALL ITS RIGHTS UNDER THE TEXAS DECEPTIVE TRADE
PRACTICES - CONSUMER PROTECTION ACT, SECTION 17.41 ET SEQ. OF THE TEXAS BUSINESS
AND COMMERCE CODE (THE “DTPA”), A LAW THAT GIVES CONSUMERS SPECIAL RIGHTS AND
PROTECTIONS. AFTER CONSULTATION WITH AN ATTORNEY OF SUCH PARTY’S OWN SELECTION,
EACH PARTY VOLUNTARILY CONSENTS TO THIS WAIVER. Accordingly, each party’s rights
and remedies with respect to the transactions contemplated under this lease, and
with respect to all acts or practices of Landlord, past, present or future, in
connection with such transactions, shall be governed by legal principles other
than the DTPA. The foregoing waiver shall also be binding on any permitted
assign or successor of either party under this Lease. The provisions of this
Section shall survive any termination of this Lease. Each party represents to
the other (a) that it is not in a significantly disparate bargaining position
with respect to this Lease and the transaction evidenced hereby; and (b) that it
is represented by legal counsel in connection with this Lease.

ARTICLE 14 – NOTICES

Any notice or communication required or permitted in this Lease shall be given
in writing, sent by (a) personal delivery, with proof of delivery, (b) expedited
delivery service, with proof of delivery, (c) United States mail, postage
prepaid, registered or certified mail, return receipt requested or (d) prepaid
telegram (provided that such telegram is confirmed by expedited delivery service
or by mail in the manner previously described), addressed as provided in Item 16
of the Basic Lease Provisions and Section 13.3 above or to such other address or
to the attention of such other person as shall be designated from time to time
in writing by the applicable party and sent in accordance herewith. Notice also
may be given by telex or fax, provided each such transmission is confirmed (and
such confirmation is supported by documented evidence) as received and further
provided a telex or fax number, as the case may be, is set forth in Item 16 of
the Basic Lease Provisions or later provided in writing. Any such notice or
communication shall be deemed to have been given either at the time of personal
delivery or, in the case of delivery service or mail, as of the date of first
attempted delivery at the address and in the manner provided herein, or in the
case of telegram or telex or fax, upon receipt.

 

25

PRESCIENT APPLIED INTELLIGENCE, INC.

Office Lease - One Galleria Tower



--------------------------------------------------------------------------------

ARTICLE 15 – MISCELLANEOUS PROVISIONS

SECTION 15.1 BUILDING NAME AND ADDRESS.

Tenant shall not, without the written consent of Landlord, use the name of the
Building for any purpose other than as the address of the business to be
conducted by Tenant in the Premises and in no event shall Tenant acquire any
rights in or to such names. Landlord shall have the right at any time to change
the name, number or designation by which the Building is known.

SECTION 15.2 SIGNAGE.

Tenant shall not inscribe, paint, affix or display any signs, advertisements or
notices on or in the Building, except for such tenant identification information
as Landlord permits to be included or shown on the directory in the main lobby
and adjacent to the access door or doors to the Premises, which Landlord will
provide, at Tenant’s cost and expense, as part of the Initial Improvements
pursuant to the Work Letter.

SECTION 15.3 NO WAIVER.

No waiver by Landlord or by Tenant of any provision of this Lease shall be
deemed to be a waiver by either party of any other provision of this Lease. No
waiver by Landlord of any breach by Tenant shall be deemed a waiver of any
subsequent breach by Tenant of the same or any other provision. No waiver by
Tenant of any breach by Landlord shall be deemed a waiver of any subsequent
breach by Landlord of the same or any other provision. The failure of Landlord
or Tenant to insist at any time upon the strict performance of any covenant or
agreement or to exercise any option, right, power or remedy contained in this
Lease shall not be construed as a waiver or a relinquishment thereof for the
future. Landlord’s consent to or approval of any act by Tenant requiring
Landlord’s consent or approval shall not be deemed to render unnecessary the
obtaining of Landlord’s consent to or approval of any subsequent act of Tenant.
Tenant’s consent to or approval of any act by Landlord requiring Tenant’s
consent or approval shall not be deemed to render unnecessary the obtaining of
Tenant’s consent to or approval of any subsequent act of Landlord. No act or
thing done by Landlord or Landlord’s agents during the term of this Lease shall
be deemed an acceptance of a surrender of the Premises, unless done in writing
signed by Landlord. The delivery of the keys to any employee or agent of
Landlord shall not operate as a termination of this Lease or a surrender of the
Premises. The acceptance of any Rent by Landlord following a breach of this
Lease by Tenant shall not constitute a waiver by Landlord of such breach or any
other breach. The payment of Rent by Tenant following a breach of this Lease by
Landlord shall not constitute a waiver by Tenant of any such breach or any other
breach. No waiver by Landlord or Tenant of any provision of this Lease shall be
deemed to have been made unless such waiver is expressly stated in writing
signed by the waiving party. No payment by Tenant or receipt by Landlord of a
lesser amount than the monthly installment of Rent due under this Lease shall be
deemed to be other than on account of the earliest Rent due hereunder, nor shall
any endorsement or statement on any check or any letter accompanying any check
or payment as Rent be deemed an accord and satisfaction and Landlord may accept
such check or payment without prejudice to Landlord’s right to recover the
balance of such rent or pursue any other remedy which may be available to
Landlord.

SECTION 15.4 APPLICABLE LAW.

This Lease shall be governed by and construed in accordance with the laws of the
State of Texas.

SECTION 15.5 COMMON AREAS.

“Common Areas” will mean all areas, spaces, facilities and equipment (whether or
not located within the Building) made available by Landlord for the common and
joint use of Landlord, Tenant and others designated by Landlord using or
occupying space in the Building, including but not limited to, tunnels,
walkways, sidewalks and driveways necessary for access to the Building, Building
lobbies, landscaped areas, public corridors, public rest rooms (as opposed to
rest rooms which serve a full floor tenant), Building stairs, elevators open to
the public, service elevators (provided that such service elevators shall be
available only for tenants of the Building and others designated by Landlord),
drinking fountains and any such other areas and facilities, if any, as are
designated by Landlord from time to time as Common Areas. Common Areas shall not
include the Garage. “Service Corridors” shall mean all loading docks, loading
areas and all corridors that are not open to the public but which are available
for use by Tenant and others designated by Landlord. “Service Areas” will refer
to areas, spaces, facilities and equipment serving

 

26

PRESCIENT APPLIED INTELLIGENCE, INC.

Office Lease - One Galleria Tower



--------------------------------------------------------------------------------

the Building (whether or not located within the Building) but to which Tenant
and other occupants of the Building will not have access, including, but not
limited to, mechanical, telephone, electrical and similar rooms and air and
water refrigeration equipment. Tenant is hereby granted a nonexclusive right to
use the Common Areas and Service Corridors during the term of this Lease for
their intended purposes, in common with others designated by Landlord, subject
to the terms and conditions of this Lease, including, without limitation, the
Rules and Regulations. The Building, Common Areas, Service Corridors and Service
Areas will be at all times under the exclusive control, management and operation
of the Landlord. Tenant agrees and acknowledges that the Premises (whether
consisting of less than one floor or consisting of one or more full floors
within the Building) do not include, and Landlord hereby expressly reserves for
its sole and exclusive use, any and all mechanical, electrical, telephone and
similar rooms, janitor closets, elevator, pipe and other vertical shafts and
ducts, flues, stairwells, any area above the acoustical ceiling and any other
areas not specifically shown on Exhibit A as being part of the Premises. Tenant
acknowledges that pipes, ducts, conduits, wires and equipment serving other
parts of the Building may be located above the acoustical ceiling surfaces,
below floor surfaces or within walls in the Premises.

SECTION 15.6 SUCCESSORS AND ASSIGNS.

Subject to Article 11 hereof, all of the covenants, conditions and provisions of
this Lease shall be binding upon and shall inure to the benefit of the parties
hereto and their respective heirs, personal representatives, successors and
assigns.

SECTION 15.7 BROKERS.

Each of Landlord and Tenant represents and warrants to the other that it has had
no dealings with any real estate broker or agent in connection with the
negotiation of this Lease, excepting only the broker named in Item 12 of the
Basic Lease Provisions and that each knows of no other real estate brokers or
agents who are or might be entitled to a commission in connection with this
Lease. Tenant agrees to indemnify and hold harmless Landlord from and against
any liability or claim, whether meritorious or not, arising in respect to
brokers and/or agents who claim a fee, commission or other amount by, through or
on account of Tenant. Landlord agrees to indemnify and hold harmless Tenant from
and against any liability or claim, whether meritorious or not, arising in
respect to brokers and/or agents who claim a fee, commission or other amount on
by, through or on account of Landlord. Landlord has agreed to pay the fees of
the broker (but only the broker) named in Item 12 of the Basic Lease Provisions
to the extent that Landlord has agreed to do so pursuant to a written agreement
with such broker.

SECTION 15.8 SEVERABILITY.

If any provision of this Lease or the application thereof to any person or
circumstances shall be invalid or unenforceable to any extent, the application
of such provisions to other persons or circumstances and the remainder of this
Lease shall not be affected thereby and shall be enforced to the greatest extent
permitted by law.

SECTION 15.9 EXAMINATION OF LEASE.

Submission by Landlord of this instrument to Tenant for examination or signature
does not constitute a reservation of or option for lease. This Lease will be
effective as a lease or otherwise only upon execution by and delivery to both
Landlord and Tenant.

SECTION 15.10 INTEREST ON TENANT’S OBLIGATIONS.

Any amount due from Tenant to Landlord which is not paid within thirty (30) days
after the date due shall bear interest at the lower of (a) ten percent (10%) per
annum or (b) the highest rate from time to time allowed by applicable law, from
the date such payment is due until paid, but the payment of such interest shall
not excuse or cure the default.

SECTION 15.11 TIME.

Time is of the essence in this Lease and in each and all of the provisions
hereof. Whenever a period of days is specified in this Lease, such period shall
refer to calendar days unless otherwise expressly stated in this Lease.

 

27

PRESCIENT APPLIED INTELLIGENCE, INC.

Office Lease - One Galleria Tower



--------------------------------------------------------------------------------

SECTION 15.12 DEFINED TERMS AND MARGINAL HEADINGS.

The words “Landlord” and “Tenant” as used herein shall include the plural as
well as singular. If more than one person is named as Tenant, the obligations of
such persons are joint and several. The headings and titles to the articles,
sections and subsections of this Lease are not a part of this Lease and shall
have no effect upon the construction or interpretation of any part of this
Lease.

SECTION 15.13 AUTHORITY OF TENANT.

Tenant and each person signing this Lease on behalf of Tenant represents to
Landlord as follows: Tenant, if a corporation, is duly incorporated and legally
existing under the laws of the state of its incorporation and is duly qualified
to do business in the State of Texas. Tenant, if a partnership or joint venture,
is duly organized under the Texas Uniform Partnership Act. Tenant, if a limited
partnership, is duly organized under the applicable limited partnership act of
the State of Texas or, if organized under the laws of a state other than Texas,
is qualified under said Texas limited partnership act. Tenant has all requisite
power and all governmental certificates of authority, licenses, permits,
qualifications and other documentation to lease the Premises and to carry on its
business as now conducted and as contemplated to be conducted. Each person
signing on behalf of Tenant is authorized to do so. The foregoing
representations in this Section 15.13 shall also apply to any corporation,
partnership, joint venture or limited partnership which is a general partner or
joint ventures of Tenant.

SECTION 15.14 FORCE MAJEURE.

Whenever a period of time is herein prescribed for action to be taken by
Landlord or Tenant, the party taking the action shall not be liable or
responsible for, and there shall be excluded from the computation for any such
period of time, any delays due to strikes, riots, acts of God, acts of
terrorism, shortages of labor or materials, war, governmental laws, regulations
or restrictions or any other causes of any kind whatsoever which are beyond the
reasonable control of such party (each of the foregoing is herein referred to as
an “event of force majeure” or “force majeure”); provided, however, in no event
shall the foregoing apply to the financial obligations of either Landlord or
Tenant to the other under this Lease, including Tenant’s obligation to pay Basic
Annual Rent, Additional Rent or any other amount payable to Landlord hereunder.

SECTION 15.15 RECORDING.

This Lease shall not be recorded. However, Landlord shall have the right to
record a short form or memorandum hereof, at Landlord’s expense, at any time
during the term hereof and, if requested, Tenant agrees (without charge to
Landlord) to join in the execution thereof.

SECTION 15.16 NO REPRESENTATIONS.

Landlord and Landlord’s agents have made no warranties, representations or
promises (express or implied) with respect to the Premises, the Building or any
other part of the Property (including, without limitation, the condition, use or
suitability of the Premises, the Building or the Property), except as herein
expressly set forth and no rights, easements or licenses are acquired by Tenant
by implication or otherwise except as expressly set forth in the provisions of
this Lease.

SECTION 15.17 PARKING.

Exhibit F attached hereto sets forth the agreements between Landlord and Tenant
relating to parking. Parking and delivery areas for all vehicles shall be in
accordance with parking regulations reasonably established from time to time by
Landlord, with which Tenant agrees to conform. Tenant shall only permit parking
of automobiles by its employees, customers and agents in appropriate designated
parking areas.

SECTION 15.18 ATTORNEYS’ FEES.

In the event of any legal action or proceeding brought by either party against
the other arising out of this Lease, the prevailing party shall be entitled to
recover reasonable attorneys’ fees and costs incurred in such action (including,
without limitation, all costs of appeal) and such amount shall be included in
any judgment rendered in such proceeding.

 

28

PRESCIENT APPLIED INTELLIGENCE, INC.

Office Lease - One Galleria Tower



--------------------------------------------------------------------------------

SECTION 15.19 NO LIGHT, AIR OR VIEW EASEMENT.

Any diminution or shutting off of light, air or view by any structure which may
be erected on the Property or lands adjacent to the Property shall in no way
affect this Lease or impose any liability on Landlord (even if Landlord is the
adjacent land owner).

SECTION 15.20 RELOCATION.

Not more than one (1) time during the Term, Landlord may relocate Tenant to
other premises in the One Galleria Tower located at 13355 Noel Road, Dallas,
Texas, Two Galleria Tower located at 13455 Noel Road, Dallas, Texas or Three
Galleria Tower located at 13155 Noel Road, Dallas, Texas (“Replacement
Premises”) upon not less than 60-days’ notice, provided that the Replacement
Premises is comparably sized and reasonably suitable for Tenant’s use.
Notwithstanding the foregoing, if Tenant determines that the location of the
Replacement Premises are not acceptable, in its reasonable discretion, and
Landlord is unable to provide Tenant with an acceptable location of the
Replacement Premises, Tenant may terminate this Lease without penalty or
termination fee by giving Landlord written notice of Tenant’s election to
terminate within five (5) days after Landlord notifies Tenant of the final
location of the Replacement Premises and such termination shall be effective
sixty (60) days after Landlord delivered its first notice of Landlord’s election
to relocate Tenant pursuant to this Section 15.20. If Landlord elects to
relocate Tenant under this §15.20, then Landlord will, at Landlord’s cost,
construct Leasehold Improvements in the Replacement Premises of comparable
quality to those existing in the Premises, move Tenant’s personal property from
the Premises to the Replacement Premises, relocate Tenant’s existing telephone
and computer systems, and replace up to $500 of any in-stock stationery,
business cards, company brochures and similar items which identify the Premises.
In no event shall any relocation result in an increase in Base Rent or Tenant’s
Pro Rata Share Percentage payable under this Lease, unless Landlord and Tenant
agree to amendments or other changes to the Lease in connection with such
relocation. Landlord shall use reasonable efforts to minimize disruption or
inconvenience to Tenant during the relocation.

SECTION 15.21 SURVIVAL OF INDEMNITIES.

Each indemnity agreement and hold harmless agreement contained herein shall
survive the expiration or termination of this Lease.

SECTION 15.22 ENTIRE AGREEMENT.

This Lease contains all of the agreements of the parties hereto with respect to
any matter covered or mentioned in this Lease and no prior agreement,
understanding or representation pertaining to any such matter shall be effective
for any purpose. No provision of this Lease may be amended or added to except by
an agreement in writing signed by the parties hereto or their respective
successors in interest.

SECTION 15.23 CALCULATION OF CHARGES.

Without waiving any rights to enforce the terms of the Lease, Tenant
(i) understands and accepts the methods of calculation for determining charges,
amounts and additional rent payable by Tenant under the Lease, as heretofore
calculated and as modified hereby and (ii) acknowledges (to the fullest extent
permitted by applicable law) that the provisions of the Lease, as modified
hereby, satisfy the requirements of Section 93.012 (Assessment of Charges) of
the Texas Property Code.

SECTION 15.24 TERMINATION OPTION.

Tenant shall have the right to terminate the Lease pursuant to terms and
conditions of the attached Exhibit H.

[Signature Page Follows]

 

29

PRESCIENT APPLIED INTELLIGENCE, INC.

Office Lease - One Galleria Tower



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Lease,
as of the date first written in this Lease.

 

LANDLORD:    TENANT:

TRIZEC PARTNERS REAL ESTATE, L.P.

a Delaware limited partnership

  

PRESCIENT APPLIED INTELLIGENCE, INC.,

a Delaware corporation

By:   THOPI TRS, Inc., a Delaware corporation,        as general partner    By:
 

/s/ Thomas W. Aiken

     Name:   Thomas W. Aiken      Title:   SVP & CFO By:  

/s/ Paul H. Layne

       Paul H. Layne, Vice President      By:  

/s/ Steven M. Lukingbeal

       Steven M. Lukingbeal, Assistant Secretary     

FOR LANDLORD OFFICE USE ONLY. NOT A PART OF THIS DOCUMENT.

 

Sequence No. 1:  

 

   Sequence No. 2:  

 

   Sequence No. 3:  

 

 

30

PRESCIENT APPLIED INTELLIGENCE, INC.

Office Lease - One Galleria Tower



--------------------------------------------------------------------------------

EXHIBIT A

ONE GALLERIA TOWER

LAND LEGAL DESCRIPTION

Office Building One Site

BEING a tract of land situated in the Joe Badgley Survey, Abstract No. 76, City
Block Nos. 7001 and 7002, City of Dallas, Dallas County, Texas and being a part
of HGD Addition, an addition to the City of Dallas as recorded in Volume 81141,
Page 2666, Deed Records, Dallas County, Texas and also being part of Tract One
conveyed to Dallas Galleria Limited by deed recorded in Volume 81010, Page 739,
Deed Records, Dallas County, Texas and being more particularly described as
follows:

COMMENCING at a cross cut in concrete pavement at the intersection of the south
line of Alpha Road (a 64 foot right-of-way at this point) and the west line of
Noel Road (a 55 foot right-of way at this point); thence South 00 deg. 02 min.
30 sec. East along the west line of said Noel Road a distance of 1177.25 feet to
the POINT OF BEGINNING;

THENCE South 00 deg. 02 min. 30 sec. East along the west line of said Noel Road
a distance of 81.32 feet to a cross cut in concrete pavement for an angle point;

THENCE South 00 deg. 03 min. 41 sec. West along the west line of said Noel Road
a distance of 112.77 feet to a cross cut in concrete pavement found for corner
at the northeast corner of a tract of land conveyed to Three Galleria Tower
Venture by deed recorded in Volume 90028, Page 1810, Deed Records, Dallas
County, Texas;

THENCE North 89 deg. 59 min. 44 sec. West along the north line of said Three
Galleria Tower Venture tract a distance of 145.90 feet to a 1/2 inch iron rod
set for corner;

THENCE South 00 deg. 00 min. 16 sec. West along the west line of said Three
Galleria Tower Venture tract a distance of 483.33 feet to a cross cut in
concrete found for corner;

THENCE North 89 deg. 59 min. 44 sec. West along a north line of said Three
Galleria Tower Venture tract a distance of 127.33 feet to a 1/2 inch iron rod
set for corner in the east line of Tract Two described in said deed to Dallas
Galleria Limited recorded in Volume 81010, Page 739;

THENCE North 00 deg. 00min. 16 sec. East along the east line of said Tract Two a
distance of 677.42 feet to a point for corner at the southwest corner of a
2.5800 acre tract of land conveyed to Dallas Galleria Limited by deed recorded
in Volume 84054, Page 0455, Deed Records, Dallas County, Texas;

THENCE South 89 deg. 59 min. 44 sec. East along the south line of said 2.5800
acre tract of land a distance of 273.28 feet to the POINT OF BEGINNING and
containing 114,585 square feet or 2.6305 acres of land.

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

ONE GALLERIA TOWER

FLOOR PLAN FOR THE PREMISES – SUITE 1015

[Preparer of Lease to attach floor plan(s) for the Premises]

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

ONE GALLERIA TOWER

RENTABLE AREA CALCULATIONS

Any capitalized term not defined herein shall have the meaning assigned to it in
the provisions of the Lease identified as the Basic Lease Provisions or
Supplemental Lease Provisions, as applicable.

Rentable areas shown in the Basic Lease Provisions and the Riders which are a
part of this Lease are agreed to be as shown regardless of minor variations
resulting from actual construction. All other rentable area calculations shall
be calculated in accordance with the remaining provisions of this Exhibit C. The
rentable area of the Premises is the “Agreed Rentable Area of the Premises” set
forth in Item 2b of the Basic Lease Provisions.

A. RENTABLE AREA

1. “Common Areas” shall mean the total square footage of all areas within (and
measured from the midpoint of the walls enclosing or inside surface of the outer
pane of glass enclosing) (a) public corridors, (b) elevator foyers, (c) rest
rooms, (d) mechanical rooms, (e) janitor closets, (f) telephone, electrical and
equipment rooms, and (g) other similar facilities for the use of all tenants on
the floor on which the Premises are located. The allocation of the square
footage of the Common Areas shall be equal to the total square footage of the
Common Areas on said floor multiplied by a fraction, the numerator of which is
the Rentable Area of the portion of the Premises (excluding the allocations of
General Common Areas and Common Areas) located on said floor and the denominator
of which is the total of all Rentable Area on said floor (excluding the
allocations of General Common Areas and Common Areas).

2. “General Common Areas” shall mean the total square footage within (and
measured from the midpoint of the walls enclosing or from the inside surface of
the outer pane of glass enclosing, or extensions of the plane thereof in
non-glass areas) the Building’s (a) elevator machine rooms, (b) main mechanical
rooms, (c) loading dock facilities, (d) telephone switch rooms, (e) main
electrical rooms, (f) public lobbies (including the main floor lobby and third
floor lobby of the Building), (g) engineering, security, postal and cleaning
areas, and (h) other areas not leased or held for lease within the Building but
which are necessary or desirable for the proper utilization of the Building or
to provide customary services to the Building. The allocation of the square
footage of the General Common Areas referred to in this section shall be equal
to the total square footage of the General Common Areas multiplied by a
fraction, the numerator of which is the Rentable Area of the Premises (excluding
the allocation of the General Common Areas) and the denominator of which is the
total of all Rentable Area of space leased or held for lease as office space or
retail space contained in the Building (excluding the allocation of the General
Common Areas).

3. “Service Areas” shall mean the total square footage within vertical
penetrations such as (and measured from the midpoint of the walls enclosing)
Building stairs, elevator shafts, fire towers, flues, vents, stacks, vertical
pipe shafts, and vertical ducts; however, structural columns are not included in
Service Areas. Areas for the specific use of Tenant or other tenants of the
Complex or installed at the request of Tenant or other tenants such as special
stairs or elevators are not included within the definition of Service Areas.

4. “Rentable Area” shall mean the area or areas of space within the Building
determined as follows:

(a) Multi-tenant Floors: In the case of a floor lease to more than one tenant
(“a multi-tenant floor”), Rentable Area is determined by including the total
square footage of all floor areas enclosed by the inside surface of the outer
pane of glass and extensions of the plane thereof in non-glass areas and by
demising walls (measured from the midpoint of demising walls), excluding only
(1) Service Areas and (2) General Common Areas, plus an allocation of the square
footage of the Common Areas and the General Common Areas.

(b) Single-tenant Floors: In the case of a floor leased to a single tenant
(“single-tenant floor”), Rentable Area is determined by measuring from the
inside surface of the outer pane of glass and extensions of the plane thereof in
non-glass areas to the inside surface of the opposite outer pane of glass and
extensions of the plane thereof in non-glass areas and shall include all areas
enclosed by such surfaces, excluding only Service Areas and General Common
Areas, plus an allocation of the square footage of the General Common Areas.

 

C-1



--------------------------------------------------------------------------------

5. For purposes of Paragraphs 1 through 4 above, mechanical rooms which serve
one-half ( 1/2) of the floor on which the Premises are located and one-half
( 1/2) of an adjacent floor shall be deemed to serve only the floor on which the
Premises are located.

6. No deductions will be made in the calculation of Rentable Area for
(a) columns and projections necessary to the structural support of any portion
of the Building or (b) openings in the floor slab which were made at the request
of Tenant or to accommodate items installed at the request of Tenant.

B. AGREEMENT ON AREA

Rentable Areas shown in the Basic Lease Provisions have been calculated on the
basis of the foregoing definitions and are hereby agreed to be the stated areas
regardless of minor variations resulting from actual construction and completion
of the Premises for occupancy, so long as such work is done in accordance with
the terms and provisions in the Lease, the Work Letter, and the approved
Construction Documents (as such term is defined in the Work Letter).

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

ONE GALLERIA TOWER

WORK LETTER – SUITE 1015

This Work Letter (“Work Letter”) describes and specifies the rights and
obligations of Landlord and Tenant with respect to certain allowances granted to
Tenant hereunder and rights and responsibilities of Landlord and Tenant with
respect to the design, construction and payment for the completion of the
Initial Improvements within the Premises.

1. Definitions. Terms which are defined in the Lease shall have the same meaning
in this Work Letter. Additionally, as used in this Work Letter, the following
terms (when delineated with initial capital letters) shall have the respective
meaning indicated for each as follows:

(a) “Allowance” shall mean a sum not to exceed $24,661.00. The Allowance shall
be available to Tenant during the Term for the construction of improvements,
including, but not limited to, the Initial Improvements, in the Premises.

(b) “Basic Construction” of the Building shall mean the structure of the
Building as built on the date of this Work Letter and all other improvements,
fixtures and facilities constituting a part of the Project.

(c) “Landlord’s Architect” shall mean the architect designated by Landlord as
its architect, from time to time, to perform the functions of Landlord’s
Architect hereunder.

(d) “Plans and Specifications” shall mean collectively, the plans,
specifications and other information prepared or to be prepared by Landlord’s
Architect and, where necessary, by Landlord’s electrical, mechanical and
structural engineers, all at Tenant’s expense, which shall detail the Work
required by Tenant in the Premises and which shall be approved in writing by
both Tenant and Landlord prior to the commencement of such Work. Tenant may
apply a portion of the Allowance towards the cost of the Plans and
Specifications.

(e) “Tenant’s Architect” intentionally deleted.

(f) “Work” shall mean all materials and labor to be added to the Basic
Construction of the Building in order to complete the installation of the
Initial Improvements within the Premises for Tenant in accordance with the Plans
and Specifications, including, without limitation any modification to Basic
Construction of the Building, any structural modifications to the Building, any
electrical or plumbing work required to meet Tenant’s electrical and plumbing
requirements, and any special air conditioning work required to be performed in
the Premises.

(g) “Cost of the Work” shall mean the cost of all materials and labor to be
added to the Basic Construction of the Building in order to complete the
installation of the Initial Improvements within the Premises in accordance with
the Plans and Specifications.

(h) “Landlord’s Costs” shall mean that portion of the Cost of the Work up to,
but not in excess of, the aggregate amount of the Allowance.

(i) “Tenant’s Costs” shall mean that portion of the Cost of the Work in excess
of Landlord’s Costs.

(j) “Change Costs” shall mean all costs or expenses attributable to any change
in the Plans and Specifications which, when added to other costs and expenses
incurred in completing the Work, exceed Landlord’s Costs, including, without
limitation, (i) any cost caused by direction of Tenant to omit any item of Work
contained in the Plans and Specifications, (ii) any additional architectural or
engineering services, (iii) any changes to materials in the process of
fabrication, (iv) the cancellation or modification of supply or fabricating
contracts, (v) the removal or alteration of any Work or any plans completed or
in process, or (vi) delays affecting the schedule of the Work. A “Change Order”
is the document signed by both Landlord and Tenant which addresses Change Costs.

 

D-1



--------------------------------------------------------------------------------

(k) “Working Days” shall mean all days of the week other than Saturday, Sunday,
and legal holidays.

(l) “Initial Improvements” shall mean all Work added to the Building before or
near the Commencement Date of the Lease.

2. Procedure and Schedules for the Completion of Plans and Specifications. The
Plans and Specifications shall be completed in accordance with the following
procedure and time schedules:

(A) Completion of Plans and Specifications. All Plans and Specifications shall
be prepared in strict compliance with all applicable statutes, codes, ordinances
and other regulations, applicable Building standards and requirements as set
forth in the Lease, this Work Letter and otherwise, and shall also adhere to the
design drawings approved by Landlord.

(i) If Landlord constructs Tenant’s Improvements based on any special
requirements or improvements required by Tenant, or upon information furnished
by Tenant that later proves to be inaccurate or incomplete resulting in any
violation of any applicable statute, code, ordinance and other regulation,
Tenant shall be solely liable to correct such violations and to bring the
improvements into compliance with such applicable statutes, codes, ordinances
and other regulations as promptly as is practicable. No approval by Landlord of
the Plans and Specifications or any revisions to them will constitute a
representation or warranty by Landlord as to the adequacy or sufficiency of such
plans, or the improvements to which they relate, for any use, purpose or
condition, but such approval will merely be the consent of Landlord to the
construction or installation of improvements in the Premises according to such
plans.

(ii) Upon completion of the Initial Improvements, if so required by Landlord,
Tenant shall deliver to Landlord an “as-built” set of Plans and Specifications
for the Premises, together with such other information required by Landlord to
place the information from the “as-built” Plans and Specifications on to
Landlord’s data base; the cost of providing the “as-built” Plans and
Specifications and other information, together with Landlord’s cost to place the
information on to Landlord’s data base, shall be borne solely by Tenant.

3. Pricing. Landlord shall notify Tenant in writing of the Cost of the Work.
Tenant shall either approve such Cost of the Work in writing or cause the Plans
and Specifications to be revised and resubmitted, on or before the date which is
three (3) Working Days from receipt of such revised Plans and Specifications.

4. Payments. Tenant shall pay the aggregate amount of Tenant’s Costs to Landlord
upon demand. Landlord shall determine the percentage of the Cost of the Work
which is allocable to Landlord and the percentage of the Cost of the Work which
is allocable to Tenant. Landlord shall also revise its determination of such
percentages based on any changes in the Cost of the Work due to change orders
affecting the Plans and Specifications. Within ten (10) days after Tenant’s
receipt of an invoice from Landlord which identifies that portion of the Cost of
the Work to be incurred, respectively, by Landlord and Tenant, Tenant shall pay
to Landlord the percentage of the Cost of the Work allocable to Tenant, as
Tenant’s Costs, as determined by Landlord from time to time. Landlord’s
obligation for payment with respect to the Work shall not exceed the aggregate
amount of Landlord’s Costs; and after Landlord has paid Landlord’s Costs, Tenant
shall thereafter pay all Cost of the Work as and when invoiced to Tenant by
Landlord, including, without limitation, any Change Costs. The amounts payable
to Landlord hereunder shall constitute Rent due pursuant to the Lease, and
failure to make any such payment when due shall constitute a default under the
Lease, entitling Landlord to exercise any or all of its remedies hereunder, as
well as all remedies otherwise available to Landlord. Any cost savings achieved
after completion of the Work shall be solely the property of Landlord, not
Tenant.

5. Performance of Work and Delays. Landlord shall cause the Contractor to
perform the Work in a good and workmanlike manner that is free of defects and
substantially in accordance with the Plans and Specifications. In that regard,
Landlord shall perform as construction manager for the construction of the
Initial Improvements in accordance

 

D-2



--------------------------------------------------------------------------------

with the Plans and Specifications; and the Cost of the Work shall include a
management fee payable to Landlord in the amount of three percent (3%) of the
cost of the materials and labor constituting the Work. If a delay shall occur in
the completion of the Work by Landlord as the probable result of (i) any failure
to furnish when due Tenant’s design drawings, Tenant’s electrical, mechanical
and/or structural requirements, Tenant’s Plans and Specifications or any
revision to any such documents, (ii) any change by Tenant in any of the Plans
and Specifications, (iii) any state of facts which gives rise to a change
referred to in the definition of Change Costs or any changes resulting in a
Change Cost, (iv) the fact that materials to be incorporated into the Work which
are non-Building grade require a lead time (not due to Landlord default or
error) to obtain or construction time to perform, in excess of that required for
Work which is Building grade, as determined by Landlord, or (v) any other act or
omission of Tenant, its agents or employees, including any violation of the
provisions of the Lease or any delay in giving authorizations or approvals
pursuant to this Work Letter, then any such delay shall not justify any
extension of the Commencement Date of the Lease. All contractors and
subcontractors shall schedule time periods with Landlord during which they may
use Building facilities in connection with the Work (e.g., elevators, excess
electricity, etc.).

6. Change Orders. All changes and modifications in the Work from that
contemplated in the Plans and Specifications, whether or not such change or
modification gives rise to a Change Cost, must be evidenced by a written Change
Order executed by both Landlord and Tenant. In that regard, Tenant shall submit
to Landlord such information as Landlord shall require with respect to any
Change Order requested by Tenant. After receipt of requested Change Order,
together with such information as Landlord shall require with respect thereto,
Landlord shall return to Tenant either the executed Change Order, which will
evidence Landlord’s approval thereof, or the Plans and Specifications with
respect thereto with Landlord’s suggested modification.

7. Punchlist. Within thirty (30) days after the Commencement Date, Tenant shall
give Landlord written notice specifying any details of construction, decoration
or mechanical adjustment which remain to be performed by Landlord with respect
to any Work; and except for the details contained in such written notice from
Tenant, all obligations of Landlord in regard to the Work shall be deemed to
have been satisfied. Landlord shall have the right to enter the Premises to
complete any such unfinished details, and entry by Landlord, its agents,
servants, employees or contractors for such purpose shall not relieve Tenant of
any of its obligations under the Lease or impose any liability on Landlord or
its agents, servants, employees or contractors.

8. Whole Agreement; No Oral Modification. This Work Letter embodies all
representations, warranties and agreements of Landlord and Tenant with respect
to the matter described herein, and this Work Letter may not be altered or
modified except by an agreement in writing signed by the parties.

9. Paragraph Headings. The paragraph headings contained in this Work Letter are
for convenient reference only and shall not in any way affect the meaning or
interpretation of such paragraphs.

10. Notices. All notices required or contemplated hereunder shall be given to
the parties in the manner specified for giving notices under the Lease.

11. Binding Effect. This Work Letter shall be construed under the laws of the
State of Texas and shall be binding upon and shall inure to the benefit of the
parties hereto and their respective permitted successors and assigns.

12. Conflict. In the event of conflict between this Work Letter and any other
exhibits or addenda to this Lease, this Work Letter shall prevail.

 

D-3



--------------------------------------------------------------------------------

EXHIBIT E

ONE GALLERIA TOWER

ACCEPTANCE OF PREMISES MEMORANDUM – SUITE 1015

This Acceptance of Premises Memorandum is being executed pursuant to that
certain Lease Agreement (the “Lease”) dated this      day of
                    , 2006 between TRIZEC PARTNERS REAL ESTATE, L.P., a Delaware
limited partnership (hereinafter called “Landlord”), and PRESCIENT APPLIED
INTELLIGENCE, INC., a Delaware corporation, (hereinafter called “Tenant”),
pursuant to which Landlord leased to Tenant and leased from Landlord certain
space in the office building located at 13155, in Dallas, Texas (the
“Building”). Landlord and Tenant hereby agree that:

1. Except for the Punch List Items (as shown on the attached Punch List),
Landlord has fully completed the construction work required under the terms of
the Lease and the Work Letter attached thereto.

2. The Premises are tenantable, Landlord has no further obligation for
construction (except with respect to Punch List Items) and Tenant acknowledges
that the Building, the Premises and Tenant’s Improvements are satisfactory in
all respects, except for the Punch List Items and are suitable for the Permitted
Use.

3. The Commencement Date of the Lease is June 1, 2006.

4. The Expiration Date of the Lease is September 30, 2011.

5. Tenant acknowledges receipt of the current Rules and Regulations for the
Building.

6. Tenant represents to Landlord that Tenant has obtained a Certificate of
Occupancy covering the Premises.

7. All capitalized terms not defined herein shall have the meaning assigned to
them in the Lease.

Agreed and Executed this      day of                     , 2006.

 

 

LANDLORD:     TENANT:

TRIZEC PARTNERS REAL ESTATE, L.P.

a Delaware limited partnership

 

PRESCIENT APPLIED INTELLIGENCE, INC.,

a Delaware corporation

By:   THOPI TRS, Inc., a Delaware corporation,       as general partner   By:  

 

    Name:  

 

    Title:  

 

  By:  

 

        Paul H. Layne, Vice President     By:  

 

          Steven M. Lukingbeal, Assistant Secretary

 

E-1



--------------------------------------------------------------------------------

EXHIBIT F

ONE GALLERIA TOWER

GARAGE PARKING AGREEMENT

SUITE 1015

Any capitalized term used but not defined herein shall have the meaning assigned
to it in the provisions designated in the Lease, including the Supplemental
Lease Provisions. Landlord and Tenant mutually agree as follows:

1. Parking Permits. Landlord agrees to provide up to three (3) parking permits
for each 1,000 rentable square feet contained within the Premises to Tenant,
which shall be granted under the Lease and shall be known as the “Permit
Allotment”, in the G-2 Garage on an unreserved and non-exclusive basis in the
area or areas designated by Landlord from time to time during this Lease.
Issuance of parking permits by Landlord to Tenant which are in excess of the
Permit Allotment shall be subject to recall based on the present and future
parking needs and availability parking for the Complex (“Availability Permits”),
as determined by Landlord in its sole discretion. All permits issued under this
Agreement shall be valid only during the term of this Lease and as may otherwise
be restricted as set forth in the Lease, including this Agreement.

2. Parking Permit Fees. The fee for each parking permit issued under this
Agreement shall be at the rate from time to time designated by Landlord as
standard for the Building. Landlord shall provide Tenant at least thirty
(30) days notice of any change in the parking rates at the Garage and the giving
of such notice shall be deemed an amendment to this Agreement and Tenant shall
thereafter pay the adjusted fee. All parking permit fee payments shall be made
(a) at the same time as Basic Monthly Rent is due under the Lease and (b) to
Landlord or to such persons (for example but without limitation, the manager of
the Garage) as Landlord may direct from time to time. Notwithstanding the
foregoing, Landlord agrees to waive payment for the Parking Permit Fees for the
Permit Allotment during the initial term of the Lease.

3. Relocation of Permits. Landlord shall have the right to relocate the any
Availability Permits in the event the garage reaches capacity.

4. Lost Parking Cards. There will be a replacement charge payable by Tenant
equal to the amount posted from time to time by Landlord for loss of any
magnetic parking card or parking sticker issued by Landlord.

5. Validation. Tenant may validate visitor parking, by such method or methods as
Landlord or the Garage operator may approve, at the validation rate from time to
time generally applicable to visitor parking. Landlord expressly reserves the
right to re-designate parking areas and to modify the parking structure for
other uses or to any extent.

6. Parking Stickers and Cards. Parking stickers or any other device or form of
identification supplied by Landlord shall remain the property of Landlord and
shall not be transferable.

7. Damage to or Condemnation of Garage. If Landlord fails or is unable to
provide parking in the Garage or adjacent Garage (in the event of overflow) in
connection with one or more parking permits issued to Tenant because of damage,
construction or condemnation, such failure or inability shall never be deemed to
be a default by Landlord as to permit Tenant to terminate the Lease, either in
whole or in part, but Tenant’s obligation to pay the fee for the affected
parking permit shall be abated for so long as Tenant does not have the intended
use of such permit and such abatement shall constitute full settlement of all
claims that Tenant might otherwise have against Landlord by reason of such
failure or inability to provide Tenant with such parking availability.

8. Rules and Regulations. A condition of any parking shall be compliance by the
parker with Garage rules and regulations, including any sticker or other
identification system established by Landlord. Garage managers or attendants are
not authorized to make or allow any exceptions to these Rules and Regulations.
The following rules and regulations are in effect until notice is given to
Tenant of any change. Landlord reserves the right to modify and/or adopt such
other reasonable and generally applicable rules and regulations for the Garage
as it deems necessary for the operation of the Garage.

 

F-1



--------------------------------------------------------------------------------

(a) Cars must be parked entirely within the stall lines painted on the floor.

(b) All directional signs and arrows must be observed.

(c) The speed limit shall be five (5) miles per hour.

(d) Parking is prohibited in (1) areas not striped for parking, (2) aisles,
(3) areas where “No Parking” signs are posted, (4) in cross hatched areas and
(5) in such other areas as may be designated by Landlord or Landlord’s agent(s)
including, but not limited to, areas designated as “Visitor Parking” or other
reserved areas.

(e) Every parker is required to park and lock his own car. All responsibility
for damage to cars or persons or loss of personal possessions is assumed by the
parker.

(f) Spaces which are designated for small, intermediate or full-sized cars shall
be so used. No intermediate or full-size cars shall be parked in parking spaces
limited to compact cars.

9. Default. Failure to promptly pay the fees required hereunder shall constitute
a default under the Lease, after the expiration of any applicable notice and
cure periods provided in the Lease, and Landlord, may, at its option and in
addition to all other remedies provided for in the Lease, terminate Tenant’s
rights to use the Garage. Landlord may refuse to permit any person who violates
the rules to park in the Garage and any violation of the rules shall subject the
car to removal at the car owner’s expense. No such refusal or removal shall
create any liability on Landlord or be deemed to interfere with Tenant’s right
to quiet possession of the Premises.

 

F-2



--------------------------------------------------------------------------------

EXHIBIT G

ONE GALLERIA TOWER

RULES AND REGULATIONS

Subject to the Lease, the following rules, regulations and standards shall be
observed by each tenant of the Building:

1. Except as expressly permitted in the Lease, each tenant shall not use the
Premises, the Building or any other part of the Property to sell any items or
services at retail price or cost to the general public without prior written
approval of Landlord. The sale of services for stenography, typewriting,
blueprinting, duplicating and similar businesses shall not be conducted from or
within the Premises, the Building or any other part of the Property for the
service or accommodation of occupants of the Building or users of any other part
of the Property without prior written consent of Landlord. Each tenant shall not
conduct any auction on the Premises or any other part of the Property nor store
goods, wares or merchandise on the Premises (except for each tenant’s own
personal use) or any other part of the Property.

2. Sidewalks, halls, doorways, vestibules, passageways, stairwells, and other
similar areas shall not be obstructed or used by each tenant for a purpose other
than normal ingress and egress to and from the Premises and Building.

3. Firearms, weapons, flammable, explosive or other hazardous liquids and
materials shall not be brought on the Premises or into the Building or on the
Property without the prior written consent of Landlord. If such consent is
granted, each tenant shall comply with all applicable state, federal and local
laws and regulations relating thereto.

4. Except as expressly permitted in the Lease, no tenant shall make any
alterations or improvements to the Premises without the prior written consent of
Landlord. All Improvements and the methods of installing and constructing such
improvements must be approved in writing by Landlord prior to commencement of
installation and/or construction. Should such tenant require telegraphic,
telephonic, enunciator or other communications service, Landlord will direct the
electrician as to where and how wires are to be introduced and placed, and none
shall be introduced or placed except as Landlord shall direct. All contractors
and technicians performing work for a tenant within the Building shall be
referred to Landlord for approval before performing such work.

5. Movement into or out of the Building of freight, furniture, office-equipment
or other material for dispatch or receipt by or on behalf of a tenant that
requires movement through public corridors or lobbies or entrances to the
Building shall be done at hours and in a manner approved in writing by Landlord
for such purposes from time to time. Only licensed commercial movers shall be
used for the purpose of moving freight, furniture or office equipment to and
from the Premises and Building. All hand trucks shall be equipped with rubber
tires and rubber side guards. Each tenant shall be responsible for all damage to
the Building inflected by such tenant’s agents and employees in moving equipment
or furniture into or out of the Building.

6. Requests by each tenant for building services, maintenance or repair shall be
made in writing to the office of the Building Manager.

7. No tenant shall change locks or install additional locks on doors without the
prior written consent of Landlord. No tenant shall make or cause to be made
duplicates of keys procured from Landlord without the prior written approval of
Landlord. All keys to the Premises and combinations to vaults shall be
surrendered to Landlord upon termination tenancy.

8. Each tenant shall give prompt notice to the office of the Building Manager of
any damage to or defects in plumbing, electrical fixtures or heating and cooling
equipment. Liquids, or other materials or substances which may cause injury to
the plumbing, shall not be put into the lavatories, water closets or other
plumbing fixtures by each tenant, its agents, employees or invitees, and damages
resulting to such fixtures or appliances from misuse by each tenant or such
tenant’s agents, employees or invitees shall be paid by such tenant, and
Landlord shall not in any case be liable therefore. The water closets and other
water fixtures shall not be used for any purpose other than those for which they
were constructed and any damage resulting to them from misuse shall be borne by
such tenant. No tenant shall waste water by interfering with the faucets or
otherwise.

 

G-1



--------------------------------------------------------------------------------

9. Except as expressly permitted in the Lease, no food shall be prepared in or
distributed from the Premises without the prior written approval of the Building
manager. No vending machines or dispensing machines of any kind will be placed
in the Premises by a tenant unless prior written approval has been obtained from
Landlord.

10. Landlord shall have the power to prescribe the weight and position of safes,
filing cabinets or other heavy equipment, which may overstress any portion of
the floor. Any damage done to the Building by the improper placement of heavy
items, which overstress the floor, will be repaired at the sole expense of each
tenant. Each tenant shall notify the Building manager when safes or other heavy
equipment are taken in or out of the Building, and the moving shall be done
under the supervision of the Building manager, after prior written permission
from Landlord. Persons employed to move such property must be pre-approved by
Landlord.

11. Each tenant shall cooperate with Building employees in keeping the Premises
neat and clean. Nothing shall be swept or thrown into the corridors, halls,
elevator shafts or stairways. Daily trash shall only be disposed of in
appropriate receptacles approved by Landlord.

12. Each tenant and their contractors are responsible for removal of trash
resulting from large deliveries or move-ins. Such trash must be removed from the
Building and Building facilities may not be used for dumping. If such trash is
not promptly removed, Landlord may cause such trash to be removed at the
tenant’s sole cost and expense plus a reasonable additional charge to be
determined by Landlord to cover Landlord’s administrative costs in connection
with such removal.

13. Each tenant, its employees, or agents, or anyone else who desires to enter
the Building after normal working hours, will be required to identify themselves
and to sign in upon entry and sign out upon leaving, giving their location
during their stay and their time of arrival and departure. The Building will
normally be open for business from 7:00 a.m. until 6:00 p.m. Monday through
Friday and 8:00 a.m. until 1:00 p.m. on Saturdays, the following holidays,
excepted: January 1st (New Year’s Day); Last Monday in May (Memorial Day);
July 4th (Independence Day); First Monday in September (Labor Day); Fourth
Thursday in November (Thanksgiving Day); and the day after Thanksgiving;
December 24th (Christmas Eve); December 25th (Christmas Day) and any other day
on which tenants in other buildings comparable to the Building are generally
closed.

14. Each tenant will comply with all security procedures necessary both during
business hours and after hours and on weekends. Landlord will provide such
tenant with prior notice of such security procedures and any changes thereto.

15. Each tenant shall provide Landlord’s property manager with names and
telephone numbers of individuals who may be contacted in an emergency.

16. Each tenant shall comply with life safety programs as established by
Landlord from time-to-time and shall exercise all reasonable efforts to cause
all tenant employees, invitees and guests to comply with any such programs.

17. No tenant shall install any solar screen material, window shades, blinds,
drapes, awnings, window ventilators, or other similar equipment and any window
treatment of any kind whatsoever, without Landlord’s prior written consent.
Landlord will control all internal lighting, signage and furnishings that may be
visible from the exterior of the Building or Common Areas and shall have the
right to change any unapproved item, without notice to such tenant, at such
tenant’s expense.

18. No sign, advertisement, notice or handbill shall be exhibited, distributed,
painted or affixed by a tenant, its employees or agents, on, about or from any
part of the Premises or from any other part of the Property without the prior
written consent of Landlord. Landlord will provide and maintain a directory in
the Building and no other directory shall be permitted.

19. No tenant shall permit any improper, objectionable or unpleasant noises or
odors in (or to be emitted from) the Premises or the Building, nor shall tenant
permit the operation of any machinery or equipment in the Premises that could in
any way annoy any other tenants in the Building, nor shall any tenant otherwise
interfere in any way with other tenants in the Building or adjoining landowners
or persons having business with such other tenants or adjoining landowners.

 

G-2



--------------------------------------------------------------------------------

20. Each tenant shall keep all corridor doors, when not in use, closed.

21. No tenant shall use, or permit the use of, the Premises or any portion
thereof as sleeping or lodging quarters.

22. Each tenant agrees to cooperate and assist Landlord in the prevention of
canvassing, soliciting and peddling within the Building and on the Property.

23. No tenant shall sell lottery tickets or conduct any other form of gambling
from or within the Premises or any other part of the Property.

24. Except for seeing eye dogs assisting the disabled, no tenant shall keep any
animals or birds in or about the Premises or the Building.

25. Each tenant shall comply with parking rules and regulations as may be posted
and distributed from time to time.

26. Landlord will not be responsible for personal property, equipment, money or
jewelry lost or stolen from the Premises.

27. Smoking is not permitted in the restrooms, stairwells, elevators, public
lobbies or public corridors.

Landlord reserves the right to rescind any of these rules and regulations and to
make such other further rules and regulations as in its reasonable judgment
shall from time to time be needed for the safety, protection, care and
cleanliness of the Building or any other portion of the Property, the orderly
management of the Building and/or the protection and comfort of the tenants and
their agents, employees and invitees and, when made and written notice thereof
is given to a tenant, shall be binding upon it in like manner as if originally
herein prescribed. In the event of any conflict between these Rules and
Regulations and the Lease of which they are a part, the Lease shall control.

 

G-3



--------------------------------------------------------------------------------

EXHIBIT H

ONE GALLERIA TOWER

TERMINATION OPTION

SUITE 1015

1. Subject to and upon the terms, provisions and conditions set forth in this
Exhibit, Tenant shall have the one time right (the “Termination Right”) to
terminate the Lease as to the entire Premises, effective on the last day of the
fortieth (40th) Lease Month (the “Termination Date”). Tenant must give Landlord
at least twelve (12) months prior written notice of its intent to exercise of
the Termination Right, and pay the Termination Fee, as hereinafter defined,
together with the delivery of such notice. If Tenant fails to give notice of
exercise of the Termination Right on or prior to the required notice date, the
Termination Right shall be deemed waived and of no further force and effect. If
Tenant gives timely notice of exercise of the Termination Right but fails to
timely pay the Termination Fee to Landlord when due, Landlord may at its option
either (i) deem the Termination Right waived and of no further force and effect
or (ii) enforce the termination of this Lease, effective as of the Termination
Date, and Tenant’s obligation to pay the Termination Fee. The provisions of this
paragraph shall survive the expiration or termination of this Lease.

2. Landlord will have the option to revoke and nullify any purported exercise of
the Termination Right by Tenant if at the time of exercise or thereafter Tenant
is in default under the Lease and all applicable notice and cure periods have
expired.

3. The “Termination Fee” shall be an amount equal to

 

  A. the unamortized portion of the Lease Costs (as hereinafter defined) as of
the Termination Date; and

 

  B. three (3) monthly installments of Basic Rent and Additional Rent.

“Lease Costs” shall mean all unamortized actual construction costs,
architectural and engineering fees, leasing commissions, cabling design and
installation costs, and other costs, if any, incurred by Landlord in connection
with Tenant’s lease of the Premises, specifically including the Allowance, to
Tenant. For purposes of calculating Lease Costs, each component or item of Lease
Costs will be deemed to be amortized in equal monthly installments over the
remaining Lease term(s) applicable to the space(s) in question at the rate of
ten percent (10%) per annum beginning on the date that such component or item of
Lease Costs was actually paid by Landlord.

 

H-1